 

--------------------------------------------------------------------------------

 
Exhibit 10.16
 


 
December 13, 2010


The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316
U.S.A.
Attention:  Ms. Laura Thompson
Vice President, Business Development


Goodyear Dunlop Tires France SA
8, Rue Lionel Terray
92500 Rueil Malmaison
France
Attention:  Mr. Henry Dumortier
Directeur Général


Re: Project Foxtrot
 


Ladies and Gentlemen,
 
 
1.  
Irrevocable commitment to acquire the EMEA farm business



Subject to the conditions set forth herein, we hereby confirm our irrevocable
commitment, to purchase, or to have a wholly-owned subsidiary purchase (we and
such subsidiary, as the case may be, the "Buyer") the EMEA farm tire business
(the "Business") currently operated by The Goodyear Tire & Rubber Company
("Goodyear") and its affiliates (the "Transaction"). Such purchase shall be
carried out pursuant to (a) this letter ("Put Option") and (b) the EMEA Purchase
Agreement (including, for the avoidance of doubt, the schedules and exhibits
thereto; as completed to the extent necessary by Supplemental Schedules in
accordance with Section 2 below) attached hereto as Appendix A (the
"Agreement").
 
This Put Option is valid until expiration of the Exclusivity Period (as defined
below) but may only be exercised during such period if the following two events
have both occurred:
 
(i)  
The information and consultation processes before the comité central
d'entreprise and, if legally required, the comité d'établissement GDTF Amiens
Nord and the comité d'établissement du siège social et établissements rattachés
of Goodyear Dunlop Tires France SA (together, the "Works Councils") in
connection with all French aspects of the proposed Transaction have been
completed.  For the purpose hereof, such processes shall be deemed completed if:

 

 
 

--------------------------------------------------------------------------------

 

 
 
(a)
the Works Councils have issued, and we have been provided with a copy of, a
written opinion regarding the Transaction; or

 
 
(b)
if and when (x) Goodyear Dunlop Tires France SA ("GDTF") considers in its
reasonable judgement, the reasonableness of which shall be confirmed by a
written memorandum addressed to both ourselves and GDTF by GDTF special labor
counsel, that the information and consultation procedures have been duly
conducted and despite the refusal of the Works Councils to issue an opinion with
the Transaction, the information and consultation procedures should be deemed to
be completed, and (y) no court decision or injunction has been issued at the
time of the exercise of the Put Option prohibiting the exercise of the Put
Option and/or the Closing of the Transaction.

 
(ii)  
GDTF shall have completed its redundancy plan (plan de sauvegarde de l'emploi)
and any associated scheme for the Amiens North consumer tires activity currently
operated by GDTF having the consequences described in Appendix B hereto (the
"Social Plan") (it being understood that "completed" means all related letters
of dismissal have been sent to and received by, or deemed to have been received
by, the dismissed employees, holding the positions to be terminated in
accordance with Appendix B).

 
2.  
Entry into the Agreement



 
(i)  
We hereby irrevocably and unconditionally undertake to sign the Agreement in the
event that Goodyear exercises the Put Option, concurrently with (and subject to)
the signature of the Agreement by Goodyear on the Signature Date (as this term
is defined below). We hereby acknowledge that, subject to Section 1 of this Put
Option, our obligations to sign the Agreement and to purchase the Business under
the terms and conditions of the Agreement are irrevocable and subject to
specific performance.

 
(ii)  
For the purposes of this letter, the "Signature Date" shall mean the date of
entry into the Agreement by Goodyear and Buyer which shall take place on a date
mutually agreed between Goodyear and Buyer which shall not be later than on the
10th Business Day (as such term is defined in the Agreement) after the date of
the notification of the Acceptance Notice (as defined below) to Buyer by
Goodyear in accordance with Section 5(ii) below.  Such signing shall take place
at Cleary Gottlieb Steen & Hamilton LLP, Rue de la Loi 57, 1090 Brussels,
Belgium, at 10:00 a.m. on the Signature Date.  Goodyear and Buyer may mutually
agree in writing to have the signing at another place and time.

 
(iii)  
Between the date hereof and Signature Date, Goodyear shall, to the extent
necessary and for information purposes, deliver to Buyer supplements (each a
"Supplemental Schedule") to the Schedules attached to the Agreement that

 

 
2

--------------------------------------------------------------------------------

 

may disclose any fact, circumstance or development that has occurred or been
discovered after the date hereof that constitute a breach of the representations
and warranties of Goodyear (or any of them) contained in the Agreement or would
constitute such breach if not disclosed, including, with each such Supplemental
Schedule, specific written identification of the representations and warranties
Goodyear is in breach of or would be in breach of without such supplemental
disclosure.  No delivery by Goodyear of any Supplemental Schedule pursuant to
this Section 2(iii), however, shall be deemed to amend or supplement any
Schedule to the Agreement or prevent or cure any misrepresentation, breach of
warranty or breach of covenant of Goodyear under the Agreement or modify the
consequences thereof under the Agreement.
 
3.  
Exclusivity



During the Exclusivity Period (as defined below), you undertake and shall cause
your officers, employees and any affiliates:
 
(a)           not to, directly or indirectly, encourage, solicit, initiate or
continue any discussion or negotiation relating to the transfer of any interest
in the Business, with any person or entity other than Buyer;
 
(b)           not to furnish any information or afford access to the business,
financial position, properties, assets, books or records of the Business to any
person or entity other than Buyer in relation to any transaction similar to, or
with the same purpose as, the Transaction; and
 
(c)           to instruct your advisers, agents and representatives to comply
with the undertakings provided for under paragraphs 3(a) and 3(b) above.
 
You shall maintain such exclusivity from the date hereof until the earlier of
(i) November 30, 2011 and (ii) your notification to us in writing of our release
from this Put Option (the "Exclusivity Period").
 
For the avoidance of doubt, the length of the Exclusivity Period, and the
effects of its expiration, shall not be deemed affected in any manner by any
court or governmental decision which delays or hinders, in any manner, the
ability of Goodyear to exercise this Put Option.
 
4.  
Additional Agreements.



(a)           Agreements Relating to Fabric Calendar at the Amiens South
Facility.  From the date of this Put Option through the earlier of the date of
the execution of the Agreement or the expiration of the Exclusivity Period, in
the event that Goodyear Dunlop Tires Amiens Sud SAS (“GDTAS”) sells its fabric
manufacturing operation at its facilities located at 30 rue Roger Dumoulin,
80000, Amiens, France (the “Amiens South Facility”), Goodyear will cause GDTAS
to obtain from the purchaser of the Amiens South Facility an agreement that,
upon the closing of the transactions contemplated by the Agreement, such
purchaser will (i) enter into the Amiens Fabric Supply Agreement in
substantially the form attached as Exhibit ___to the Agreement and
 

 
3

--------------------------------------------------------------------------------

 

(ii) be bound by the right of first refusal relating to the Amiens South
Facility substantially on the terms set forth in Section 7.6 of the Agreement.
 
(b)           Access to Information.  Subject to the conditions set forth in the
Confidentiality Agreement between us, from the date of this Put Option until the
earlier of the execution of the Agreement or the expiration of the Exclusivity
Period, Goodyear will, and will cause its affiliates to, on reasonable notice
and during ordinary business hours, subject to the requirements of applicable
law:
 
(i)           give us and our authorized representatives reasonable access to
books and records, plants, offices and other facilities of Goodyear and its
affiliates to the extent related to the Business and the exercise of the Put
Option;
 
(ii)           permit us to make inspections of the foregoing as reasonably
requested; and
 
(iii)           furnish us with such financial and operating data and other
information with respect to the Business as we may reasonably request.
 
Any inspection, investigation or other request shall be conducted and made in
such a manner as to not interfere unreasonably with the operation of the
Business.


(c)           Delivery of Financial Information.  Not later than June 30, 2011,
you will provide to us unaudited special purpose financial statements for the
Business and the related report and supporting documentation for the fiscal year
ending on December 31, 2010.  In addition, until such time as the Put Option is
exercised, you will provide us with a summary balance sheet and income statement
for the Business for each fiscal quarter of 2011 (the “Quarterly
Summaries”).  The Quarterly Summaries (i) shall be prepared by you and delivered
to us within 60 days following the end of the relevant fiscal quarter, and (ii)
are not required to be reviewed or accompanied by a report form your registered
public accounting firm.  As provided in Section 4(b) above, you will provide us
with reasonable access to books and records to allow us to confirm the accuracy
of the Quarterly Summaries.
 


5.  
Miscellaneous



(i)           You shall keep us informed on a regular basis on the progress of
the Social Plan.  You shall provide us with the portions of any documents or
other information (written or oral) that you intend to provide to the Works
Councils that mention Buyer or its plans for the Amiens North facility for our
review, and you shall not disclose any such information to the Works Council or
anyone else without our express, written consent.  Such consent will not be
unreasonably delayed or withheld.
 
(ii)           Subject to Section 1, Goodyear may exercise this Put Option by
sending at any time until the expiration of the Exclusivity Period a notice (the
"Acceptance Notice") by fax or by email (with an attached scanned copy of the
notification or communication) to the address and for the attention of the
person indicated below:
 

 
4

--------------------------------------------------------------------------------

 

Titan Tire Corporation
2701 Spruce Street
Quincy, Illinois  62301
U.S.A.
Attention:  Maurice M. Taylor, Jr.
Fax number:  1-217-228-3166
E-mail address:  morry.taylor@titan-intl.com


(iii)           We understand that, following completion of consultation with
the Works Councils, a final decision will be made by you regarding the
Transaction.  We hereby acknowledge that, until signature of the Agreement, you
will not be bound by any obligation of any nature whatsoever in connection with
the Transaction, other than for its compliance with the exclusivity undertaking
and your other commitments provided for hereunder.
 
(iv)           We confirm that we will keep the existence and content of this
Put Option confidential and request that you do the same, except to the extent
either party is legally required to disclose such information including, without
limitation, by applicable securities laws, or as required to be disclosed to our
lenders.  Goodyear and Buyer will consult with each other and will mutually
agree upon any publication or press release of any nature with respect to this
letter and shall not issue any such publication or press release prior to such
consultation and agreement except as may be required by applicable securities
laws, in which case the party proposing to issue such publication or press
release shall make all reasonable efforts to consult in good faith with the
other party or parties before issuing any such publication or press release and
shall provide a copy thereof to the other party or parties prior to such
issuance.
 
(v)           This Put Option will be governed and construed in accordance with
the substantive laws of the State of New York, except for any laws of that state
that would require the application of the substantive laws of a different
jurisdiction.
 
(vi)           To the extent subject matter jurisdiction exists, the parties
agree that any action arising out of or relating to this Put Option shall be
brought in any United States District Court having jurisdiction over the
parties. Each party irrevocably consents to the jurisdiction and venue of such
courts (and of the appropriate appellate courts thereof) in any such action,
claim or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such action, suit or proceeding in any such court or that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.
 
(vii)           The parties agree that irreparable damage would occur in the
event that any of the provisions of this Put Option were not performed in
accordance with their specific terms or were otherwise breached.  It is agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Put Option and to enforce specifically the terms and provisions
of this Put Option.  Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief when
available pursuant to the terms of this Put Option on the basis that the other
party has an adequate remedy at law or an award of specific performance is not
an appropriate remedy for any reason at law or equity.  Any party
 

 
5

--------------------------------------------------------------------------------

 

 seeking an injunction or injunctions to prevent breaches of this Put Option and
to enforce specifically the terms and provisions of this Put Option shall not be
required to provide any bond or other security in connection with any such order
or injunction.
 
(viii)           Please confirm your agreement to the exclusivity undertaking
and your other commitments provided for herein by returning to us a signed copy
of this letter.  If you do not return to us a fully signed original of this Put
Option before the 10th Business Day (as such term is defined in the Agreement)
after the date hereof, the offer contained in this letter shall become null and
void.  This Put Option may be executed in more than one counterpart.  Each
counterpart is an original and together constitute one and the same
agreement.  A signature to this Agreement delivered by facsimile or other
electronic means is valid.
 


 
(Signatures are included on the following page)
 

 
6

--------------------------------------------------------------------------------

 

Sincerely yours,
 


 /s/ TITAN TIRE CORPORATION
Titan Tire Corporation
 


This Put Option has been countersigned below by Goodyear and Goodyear Dunlop
Tires France SA exclusively for the purpose of evidencing their acceptance of
Titan Tire Corporation's commitment hereunder and agreement with the exclusivity
and other undertakings provided for herein and shall not be construed as an
exercise of this Put Option.


ACKNOWLEDGED AND AGREED:


 /s/ THE GOODYEAR TIRE & RUBBER COMPANY
The Goodyear Tire & Rubber Company
 


ACKNOWLEDGED AND AGREED:


 /s/ GOODYEAR DUNLOP TIRES FRANCE SA
Goodyear Dunlop Tires France SA
 

  (Signature page for Put Option)
 

--------------------------------------------------------------------------------

 

APPENDIX A


                                                                                                                                          

PURCHASE AGREEMENT – EMEA
 
between
 
THE GOODYEAR TIRE & RUBBER COMPANY
 
and
 
TITAN TIRE CORPORATION
 
Dated as of [ ● ]
 
 


                                                                                                                                          

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 

ARTICLE 1
DEFINITIONS 
2

 
 
1.1
Definitions 
2

 
 
1.2
Definitions Can be Substantive 
2

 
 
1.3
Definitions Not in Article 1 
3

 
ARTICLE 2
SALE AND TRANSFER OF EMEA BUSINESS 
3

 
 
2.1
Sale and Transfer of Newco Shares 
3

 
 
2.2
Transferred Assets 
3

 
 
2.3
Excluded Assets 
4

 
 
2.4
Non-Transferability of Certain Assets 
6

 
ARTICLE 3
LIABILITIES 
7

 
 
3.1
Assumed Liabilities 
7

 
 
3.2
Retained Liabilities 
8

 
ARTICLE 4
PURCHASE PRICE 
9

 
 
4.1
Consideration to be Paid by Buyer 
9

 
 
4.2
Preliminary Purchase Price; Determination of Purchase Price 
9

 
 
4.3
Purchase Price Allocation 
11

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF GOODYEAR 
12

 
 
5.1
Organization and Existence 
12

 
 
5.2
Qualification 
12

 
 
5.3
Corporate Authority 
12

 
 
5.4
Financial Statements 
12

 
 
5.5
Entire Business 
12

 
 
5.6
Contracts 
13

 
 
5.7
Proprietary Rights 
14

 
 
5.8
Taxes 
14

 
 
5.9
No Breach of Contract; No Violations of Law; No Prior Approval 
15

 
 
5.10
Litigation 
15

 
 
5.11
Finders, Brokers and Investment Bankers 
16

 
 
5.12
Absence of Changes 
16

 
 
5.13
Compliance with Laws 
17

 
 
5.14
Employees 
17

 
 
5.15
Real Property 
18

 
 
i

--------------------------------------------------------------------------------

 


 
5.16
Environmental Matters 
19

 
 
5.17
Permits 
20

 
 
5.18
Inventory 
21

 
 
5.19
Product Warranty 
21

 
 
5.20
Customers 
21

 
 
5.21
Books and Records 
21

 
 
5.22
Full Disclosure 
21

 
 
5.23
DISCLAIMER 
22

 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER 
22

 
 
6.1
Organization and Existence of Buyer 
22

 
 
6.2
Corporate Authority 
22

 
 
6.3
No Breach of Contract; No Violations of Law; No Prior Approval 
22

 
 
6.4
Litigation 
23

 
 
6.5
Finders, Brokers and Investment Bankers 
23

 
 
6.6
Financing 
23

 
 
6.7
Independent Analysis 
23

 
 
6.8
DISCLAIMER 
23

 
ARTICLE 7
COVENANTS OF BUYER AND GOODYEAR 
23

 
 
7.1
Operating the EMEA Business 
23

 
 
7.2
Antitrust Law Filings 
24

 
 
7.3
Farm Tire Distributors 
24

 
 
7.4
Access to Information 
25

 
 
7.5
Disclosure Generally 
25

 
 
7.6
Right of First Refusal to Purchase Fabric Calendar at the Amiens South Facility 
26

 
 
7.7
Public Notices 
27

 
 
7.8
Taxes 
27

 
 
7.9
Transition Services and other Ancillary Agreements 
30

 
 
7.10
Financial Statements 
30

 
 
7.11
Administration of Accounts 
30

 
 
7.12
Employee Related Matters 
31

 
 
ii

--------------------------------------------------------------------------------

 


 
7.13
Contribution to Newco 
32

 
ARTICLE 8
RESTRICTIVE COVENANTS 
32

 
 
8.1
Noncompetition Agreement 
32

 
 
8.2
Nonsolicitation 
34

 
 
8.3
Acknowledgment 
34

 
ARTICLE 9
EMPLOYMENT MATTERS 
35

 
 
9.1
Business Employees 
35

 
 
9.2
Key Employees 
36

 
ARTICLE 10
ENVIRONMENTAL MATTERS 
37

 
 
10.1
Indemnification for Environmental Costs 
37

 
ARTICLE 11
CONDITIONS PRECEDENT 
40

 
 
11.1
Conditions Precedent to Goodyear’s Performance 
40

 
 
11.2
Conditions Precedent to Buyer’s Performance 
41

 
 
11.3
Waiving Conditions 
42

 
ARTICLE 12
CLOSING 
42

 
 
12.1
Closing Date 
42

 
 
12.2
Deliveries by Buyer 
43

 
 
12.3
Deliveries by Seller 
43

 
 
12.4
Further Assurances 
44

 
ARTICLE 13
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS 
44

 
 
13.1
Survival 
44

 
 
13.2
Representations and Warranties 
44

 
 
13.3
Covenants and Agreements 
45

 
 
13.4
Notice of Claim 
45

 
ARTICLE 14
GENERAL INDEMNIFICATION 
45

 
 
14.1
Indemnification of Buyer 
45

 
 
14.2
Indemnification of Goodyear 
45

 
 
14.3
Claim; Limitations 
45

 
 
14.4
Procedures for Claims 
46

 
 
14.5
Third-Party Claims 
46

 
 
iii

--------------------------------------------------------------------------------

 


 
14.6
Payments and Offsets 
48

 
 
14.7
Exclusive Remedy 
49

 
 
14.8
French SPA 
49

 
ARTICLE 15
GOVERNING LAW; DISPUTE RESOLUTION 
49

 
 
15.1
Governing Law 
49

 
 
15.2
Exclusive Jurisdiction 
49

 
 
15.3
Requirement for Mutual Consultation 
49

 
 
15.4
Extraordinary Remedies 
50

 
ARTICLE 16
TERMINATION 
50

 
 
16.1
Termination of Agreement 
50

 
 
16.2
Effect of Termination 
51

 
ARTICLE 17
MISCELLANEOUS 
51

 
 
17.1
Notices 
51

 
 
17.2
Enforcement 
53

 
 
17.3
Waiver 
53

 
 
17.4
Captions 
53

 
 
17.5
Successors and Assigns 
53

 
 
17.6
Severability 
53

 
 
17.7
No Third-Party Beneficiaries or Right to Rely 
53

 
 
17.8
Counterparts 
54

 
 
17.9
Time of Essence 
54

 
 
17.10
No Strict Construction 
54

 
 
17.11
Expenses 
54

 
 
17.12
Currency/Method of Payment 
54

 
 
17.13
Miscellaneous 
54

 
 
17.14
Entire Agreement: Amendment 
54

 


 
iv

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS
 
Exhibit A-1                  Turkey Supply Agreement
 
Exhibit A-2                  Poland Supply Agreement
 
Exhibit A-3                  South Africa Supply Agreement
 
Exhibit B-1                  Trademark License Agreement (EMEA - Goodyear Brand)
 
Exhibit B-2                  Trademark License Agreement (EMEA - Fulda Brand)
 
Exhibit C                      Shared Patent and Know-How License Agreement
 
Exhibit D                     Patent Assignment Agreement
 
Exhibit E-1                  Bailment Agreement (South Africa)
 
Exhibit E-2                  Bailment Agreement (Turkey)
 
Exhibit F                      French SPA
 
Exhibit G                     Contribution Agreement
 
Exhibit H                     Fabric Supply Agreement (Amiens South)
 
Exhibit I                      Fabric Supply Agreement (Luxembourg)
 


 

 
v

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES
 
Schedule A                           Tires Omitted from Sale
 
Schedule B                           Additional Tires
 
Schedule C                           Farm Tire Region
 
Schedule D                           Knowledge Persons
 
Schedule 2.2(b)                    Farm Tire Inventory
 
Schedule 2.2(f)                     Molds, Equipment and Parts
 
Schedule 4.2                         Accounting Principles for Inventory
Valuation
 
Schedule 4.3                         Purchase Price Allocation
 
Schedule 5.4                         Unaudited Financials
 
Schedule 5.5                         Entire Business
 
Schedule 5.6(a) & (b)          Material Contracts
 
Schedule 5.9                         No Breach of Contract; No Violations of
Law; No Prior Approval
 
Schedule 5.10                       Litigation
 
Schedule 5.12                       Absence of Changes
 
Schedule 5.14(a)                   Key Employees
 
Schedule 5.14(c)                   Collective Bargaining Agreements; Labor
Disputes
 
Schedule 5.14(d)                   Key Employee Agreements
 
Schedule 5.14(f)                    Benefit Plans
 
Schedule 5.15(a)                    Real Property of French Business
 
Schedule 5.15(f)                     Flood Hazard Area
 
Schedule 5.16                         Environmental Matters
 
Schedule 5.19(a)                     Product Warranty
 
Schedule 5.20                          Customers
 
Schedule 7.3(a)                        Distributors
 
Schedule 8.1(a)                        Buyer’s Territory
 
Schedule 10.1(b)                       Indemnification (Environmental
Costs/Hazardous Substances)
 
Schedule 11.2(f)                       Consents
 


 


 

 
vi

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT – EMEA
 
THIS PURCHASE AGREEMENT is entered into as of ____________, 20[__], by and among
The Goodyear Tire & Rubber Company, an Ohio corporation (“Goodyear”) and Titan
Tire Corporation, an Illinois corporation (“Buyer”).
 
RECITALS:
 
A.           Goodyear, either directly or by virtue of its direct or indirect
ownership interests in Affiliated Sellers, manufactures, distributes and sells
the tires described in Goodyear’s Farm Tire Handbook 2003 (excluding the
specific tires set forth on Schedule A) and the additional tires listed on
Schedule B (collectively, “Farm Tires”) in the countries listed on Schedule C
(the “Farm Tire Region”) (such business described in this Recital A, as
conducted by Goodyear and Affiliated Sellers and as will be conducted on the
Closing Date by Goodyear, Affiliated Sellers and Newco, the “EMEA Business”);
 
B.           The EMEA Business is controlled, directly and indirectly, by
Affiliated Sellers;
 
C.           Buyer, directly and indirectly through Affiliated Buyers, desires
to purchase from Goodyear and Affiliated Sellers the EMEA Business, and enter
into one or more related supply and licensing agreements with Goodyear and
Affiliated Sellers;
 
D.           In order to accomplish the sale of the assets, the supply of Farm
Tires and the licensing of certain trademarks and technology to Buyer and its
Affiliates, Goodyear and Buyer will enter into, or will cause Affiliated Sellers
and Affiliated Buyers to enter into, the following transactions:
 
1. Goodyear, on its own or through Affiliated Sellers, will sell to Buyer, and
Buyer will purchase from Goodyear, all customer contracts, sales contracts and
distributorship agreements, machinery and equipment and inventory primarily
related to the EMEA Business in the Farm Tire Region that constitute Transferred
Assets, as defined herein;
 
2. Goodyear will cause Goodyear Dunlop Tires France (“GDTF”) to sell and Buyer
will acquire or cause an Affiliated Buyer to acquire all of the shares of Newco
(“Newco Shares”) into which GDTF will have spun off:
 
(a) the Farm Tire manufacturing business operated as of the date hereof (subject
to certain modification set forth herein or in the Related Agreements) by GDTF
in Amiens, France (the “Amiens North Facility”), including but not limited to
all personal property and the Real Property (collectively, the “Amiens North
Business”), and
 
(b) the Farm Tire marketing activities operated from the Rueil Malmaison, France
headquarters (together with the Amiens North Business, the “French Business”).
 
In this connection:
 
(i) in order to comply with French legal requirements and to ensure the proper
implementation of the provisions of this Agreement, Goodyear will cause GDTF to
enter
 

 
 

--------------------------------------------------------------------------------

 

and Buyer will enter (or cause an Affiliated Buyer to enter) into a share
purchase agreement in the form attached as Exhibit F (the “French SPA”) and
 
(ii) Buyer has duly noted the serious labor unrest materially affecting the
Amiens North Business and the difficulties incurred in separating the Farm Tire
manufacturing business from the consumer tire manufacturing business, and as
such, the spin-off of the French Business into Newco, in a clear, visible and
credible manner, is Buyer’s basis for its willingness to acquire the French
Business;
 
3. Goodyear’s Affiliates will supply Farm Tires to Buyer and its Affiliates for
sale by Buyer in the Farm Tire Region in accordance with the terms and
conditions of the Farm Tire Supply Agreements;
 
4. Goodyear and Buyer will enter into trademark license agreements permitting
Buyer to use certain trademarks owned by Goodyear or its Affiliates in the Farm
Tire Region (the “Trademark License Agreement (EMEA - Goodyear Brand)” and the
“Trademark License Agreement (EMEA - Fulda Brand)” and, collectively, the
“Trademark License Agreements - EMEA”);
 
5. Goodyear and Buyer will enter into a patent and know-how assignment that
transfers Goodyear’s patented technology and certain know-how that relates
primarily to Farm Tires (the “Patent Assignment Agreement”) and will enter into
a technology and know-how license agreement permitting Buyer to use certain of
Goodyear’s patented information and know-how necessary or useful, but not
exclusive to, the manufacture of Farm Tires in the Farm Tire Region (the “Shared
Patent and Know-How License Agreement”) as well as other license agreements
contemplated by this Agreement; and
 
E.           The workers’ committees of GDTF have been informed and consulted in
respect of the sale of French Business as contemplated in this Agreement
pursuant to applicable law, in particular the provisions of Section L. 2323-19
of the French labor Code.
 
Therefore, in consideration of the premises, the respective covenants and
commitments of the Parties set forth in this Agreement, and other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
Parties hereto agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.1  
Definitions.  Capitalized terms have the meanings set forth in Appendix A,
unless defined elsewhere in this Agreement, and such terms are hereby
incorporated as if recited herein.

 
1.2  
Definitions Can be Substantive.  If any provision in a definition is a
substantive provision conferring rights or imposing obligations on any Party,
notwithstanding that it appears only in this Article 1, effect shall be given to
it as if it were a substantive provision of this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

1.3  
Definitions Not in Article 1.  Where any term is defined within the context of
any particular Section in this Agreement, the term so defined, unless it is
clear from the Section in question that the term so defined has limited
application to the relevant Section shall bear the meaning ascribed to it for
all purposes in terms of this Agreement, notwithstanding that that term has not
been defined in this Article 1 or in Appendix A.

 
ARTICLE 2
 
SALE AND TRANSFER OF EMEA BUSINESS
 
2.1  
Sale and Transfer of Newco Shares.  On the terms and subject to the conditions
set forth in this Agreement, at the Closing, GDTF shall sell, convey, assign,
transfer and deliver to Buyer or an Affiliated Buyer, as determined by Buyer,
the Newco Shares, and Buyer or an Affiliated Buyer, as determined by Buyer,
shall purchase and acquire from GDTF the Newco Shares, free and clear of any
Lien.  All Contributed Assets will be contributed to Newco in accordance with
Section 7.13 free and clear of any Lien.

 
2.2  
Transferred Assets.  On the terms and subject to the conditions set forth in
this Agreement, at the Closing, Goodyear shall sell, convey, transfer, assign
and deliver, or shall cause Affiliated Sellers to sell, convey, transfer, assign
and deliver, to Buyer or an Affiliated Buyer, as determined by Buyer, and Buyer
shall purchase and accept, or cause an Affiliated Buyer to purchase and accept,
from Goodyear, all of Goodyear’s and Affiliated Sellers’ right, title and
interest in and to all of the following assets used primarily to conduct the
EMEA Business other than the French Business as currently operated, in each case
free and clear of any Lien  the “Transferred Assets”):

 
(a)  
all rights and claims under all Contracts with any customer, sales agent, sales
representative, franchisee or distributor (including but not limited to the
Distributors defined in Section 7.3) for the purchase or sale of Farm Tires in
the Farm Tire Region (the “Customer Contracts”);

 
(b)  
finished good inventories with respect to Farm Tires (the “Non-French
Inventory”, which is listed in the Inventory on the Corresponding Schedule); ;

 
(c)  
all books, records, files, plans, studies, reports, manuals, handbooks,
catalogs, brochures, correspondence and other materials, whether in hard copy,
electronic or any other form or media pertaining to sales, farm tire dealers,
pricing, costs, financial performance, marketing, advertising, promotions,
suppliers, customers, inventory, engineering, manufacturing, business plans and
strategies (except any of the above that constitute Intellectual Property,
software or the website URL “www.goodyearag.com”) to the extent exclusively
relating to the EMEA Business or copies thereof if necessary for, but not
exclusive to, the EMEA Business (“Books and Records”);

 
(d)  
the Transferred Patents (together with the Transferred Know-How, the
“Proprietary Rights”);

 

 
3

--------------------------------------------------------------------------------

 

(e)  
the right to enter into the South Africa Supply Agreement, Turkey Supply
Agreement and Poland Supply Agreement (the “Farm Tire Supply Agreements”);

 
(f)  
all molds, tools, dies and other equipment (and replacement and repair parts for
the foregoing) used exclusively in the EMEA Business and located at facilities
owned by Goodyear or an Affiliated Seller in Turkey and South Africa, all as
described in the Corresponding Schedule, (the “Molds, Equipment and
Parts”);  and

 
(g)  
all customer relationships related to the EMEA Business.

 
2.3  
Excluded Assets.  All assets of Goodyear or an Affiliated Seller that are
neither Transferred Assets nor Contributed Assets shall be retained by Goodyear
or an Affiliated Seller (collectively, the “Excluded Assets”), including without
limitation (except to the extent such assets constitute Transferred Assets or
Contributed Assets):

 
(a)  
all Cash and Accounts Receivable;

 
(b)  
all of the Goodyear Names and Marks (certain rights to which have been, and are
being, granted to Buyer pursuant to certain license agreements and the Trademark
License Agreements);

 
(c)  
all claims, causes of action or rights (i) relating to any of the Excluded
Assets or the Retained Liabilities, or (ii) under Antitrust Laws to the extent
arising or attributable to the period before the Closing whether or not pending;

 
(d)  
all assets that have been transferred or disposed of prior to the Closing Date
in transactions permitted by this Agreement;

 
(e)  
all assets not owned by Goodyear, an Affiliated Seller or Newco as of the
Closing, including, without limitation, all raw materials held under consignment
agreements or arrangements with Third Parties and all property owned by any
Third Party and leased or held by Goodyear, any Affiliated Seller or Newco;

 
(f)  
except as provided in Article 9, all rights, obligations and claims under any
and all employee benefit plans of any type (including, without limitation, any
profit sharing plans, stock options plans, social security insurance and
healthcare insurance, as well supplementary or bonus pension schemes) (“Benefit
Plans”) of Goodyear and each Affiliated Seller, including, without limitation,
all assets, records and vendor arrangements associated with any such plan,
whether held in trust or otherwise;

 
(g)  
all casualty, liability or other insurance policies owned by or obtained on
behalf of Goodyear or any Affiliated Seller and all claims or rights under any
such insurance policies;

 
(h)  
any federal, state or local, or any foreign, claim, cause of action, right of
recovery or refund with respect to any Tax not related to the EMEA Business or,
if related

 

 
4

--------------------------------------------------------------------------------

 

to the EMEA Business, for periods prior to Closing, including, without
limitation, income Tax refunds, franchise Tax refunds, duty drawbacks on export
sales; sales and use Tax refunds; real property Tax refunds; and personal
property Tax refunds and all other claims and rights in respect of the
foregoing;
 
(i)  
all owned real property, all leased real property and any other interest in real
property along with all appurtenant rights, easements and privileges
appertaining or relating thereto;

 
(j)  
all fixed assets, machinery, equipment, computer hardware, vehicles, tools,
dies, repair and replacement parts, furniture and fixtures that are not Molds,
Equipment and Parts;

 
(k)  
all of Goodyear’s and each Affiliated Seller’s finished goods, work-in process
inventories, raw materials, consumables and supplies that are not Inventory;

 
(l)  
except for Proprietary Rights, all Intellectual Property (certain rights to
which are being granted to Buyer pursuant to the Shared Patent and Know-How
License Agreement) and all other (i) inventions, whether or not patentable,
whether or not reduced to practice or whether or not yet made the subject of a
pending patent application or applications, (ii) ideas and conceptions of
potentially patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending patent application or applications, (iii) national
(including the United States) and multinational statutory invention
registrations, patents, patent registrations and patent applications (including
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations) and all rights therein provided by multinational treaties or
conventions and all improvements to the inventions disclosed in each such
registration, patent or application, (iv) copyrights (registered or otherwise)
and registrations and applications for registration thereof, and all rights
therein provided by multinational treaties or conventions, (v) moral rights
(including, without limitation, rights of paternity and integrity), and waivers
of such rights by others, (vi) trade secrets and confidential, technical or
business information (including ideas, formulas, compositions, inventions, and
conceptions of inventions whether patentable or unpatentable and whether or not
reduced to practice), (vii) whether or not confidential, technology (including
know-how and show-how), manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer supplier lists and information, (viii) copies and tangible embodiments
of all the foregoing, in whatever form or medium and (ix) rights to obtain and
rights to apply for patents, and to register trademarks and copyrights;

 
(m)  
all proprietary software and management information systems,

 

 
5

--------------------------------------------------------------------------------

 

(n)  
all prepaid expenses, advances and deposits of Goodyear and any Affiliated
Seller, whether or not related to the EMEA Business, and all rights of Goodyear
and each Affiliated Seller under or in respect thereof, in each case whether
recorded or unrecorded; and

 
(o)  
all of the books and records (including all books of account and all supporting
vouchers, invoices and other records and materials) of Goodyear and each
Affiliated Seller (i) relating to any Taxes of Goodyear or any Affiliated Seller
(subject to the rights of Buyer under Section 7.8 hereof), (ii) constituting
personnel records, corporate records, articles of incorporation, by-laws, minute
books, stock or stock transfer records or other organizational documents or
records of Goodyear or any Affiliated Seller, (iii) which Goodyear or any
Affiliated Seller is required by Law to retain in its possession or (iv) which
are subject to or protected by any privilege from disclosure under applicable
Law, provided that Goodyear or such Affiliated Seller shall provide Buyer and
each Affiliated Buyer with reasonable access to any such books and records
described in (i) - (iii) above that relate to the EMEA Business, the Business
Assets or the Business Liabilities for the purpose of making copies thereof at
Buyer’s sole cost and expense.

 
2.4  
Non-Transferability of Certain Assets.

 
(a)  
Notwithstanding Sections 2.2 and 7.13, if there are assets that are not
assignable or cannot be contributed to Newco without the consent of Third
Parties (“Non-Transferable Assets”), and these consents are not obtained by the
Closing Date, the Non-Transferable Assets will not be assigned or contributed,
as applicable, without that consent.

 
(b)  
Goodyear shall, and shall cause the Affiliated Sellers to, both before and after
Closing, use commercially reasonable efforts to obtain the consent of any Third
Parties to the assignment of any Non-Transferable Assets.  In the event (i) the
rights and obligations of Goodyear or an Affiliated Seller, as applicable, under
a Non-Transferable Asset are expressly not assignable, or (ii) Goodyear or the
applicable Affiliated Seller has not obtained the necessary consents to
assignment or contribution, as applicable, from all parties to the
Non-Transferable Assets prior to the Closing Date, Buyer or and an Affiliated
Buyer, as determined by Buyer, shall fulfill the obligations under such
Non-Transferable Asset accruing after the Closing for and on behalf of Goodyear
or the Affiliated Seller, as applicable, but for the account of Buyer, and
Goodyear or the Affiliated Seller will cooperate with Buyer in any reasonable
arrangements designed to provide for Buyer the benefits under such
Non-Transferable Asset accruing after Closing, including (x) the enforcement for
the benefit and at the reasonable expense of Buyer of any rights comparable to
the rights previously enjoyed by Goodyear or the Affiliated Seller in connection
with such Non-Transferable Asset and (y) payment over to Buyer of all monies
collected by or paid to Goodyear or the Affiliated Seller in respect of the
Non-Transferable Assets due after the Closing,

 

 
6

--------------------------------------------------------------------------------

 

to the extent due in respect of, and in respect of obligations accruing during,
the period after the Closing.
 
ARTICLE 3
 
LIABILITIES
 
3.1  
Assumed Liabilities.  On the terms and subject to the conditions of this
Agreement, at the Closing, Buyer shall assume, or shall cause an Affiliated
Buyer to assume, only the following liabilities and obligations of Goodyear and
the Affiliated Sellers, in respect of the EMEA Business (excluding, however, all
such liabilities and obligations of the French Business):

 
(a)  
all liabilities and obligations that arise, relate or accrue from Buyer’s or an
Affiliated Buyer’s ownership or operation of the EMEA Business and the use of
the Transferred Assets on or after the Closing;

 
(b)  
all product liability claims and obligations arising from or relating to any
products manufactured or sold by Buyer or any of its Affiliates on or after the
Closing (other than any such product manufactured by Goodyear on or before the
Closing);

 
(c)  
any liabilities or obligations expressly retained by Buyer or its Affiliate in
connection with products manufactured by certain Affiliated Sellers for Buyer
under any Related Agreement;

 
(d)  
any obligations and liabilities in respect of returns, recalls, retrofits and
warranty and adjustment claims relating to any products manufactured, sold or
distributed by Buyer or its Affiliates after the Closing Date (other than any
such product manufactured by Goodyear on or before the Closing) and all Actions
related to such products;

 
(e)  
any recalls by a Third Party of a product of that Third Party that utilizes a
product sold, distributed or otherwise placed in the stream of commerce by Buyer
or its Affiliates after the Closing (other than any such product manufactured by
Goodyear on or before the Closing), or manufactured by Buyer or its Affiliates
after the Closing;

 
(f)  
all liabilities and obligations in respect of the Transferred Contracts that
arise, accrue or relate to events, conditions or incidents first occurring after
the Closing;

 
(g)  
all obligations and liabilities for Taxes, to the extent expressly set forth in
Section 7.8; and

 
(h)  
all liabilities and obligations expressly assumed by Buyer under Article 9
(Employment Matters) and Article 10 (Environmental Matters).

 

 
7

--------------------------------------------------------------------------------

 

The foregoing liabilities are hereinafter collectively referred to as the
“Assumed Liabilities.”
 
3.2  
Retained Liabilities.  Notwithstanding Section 3.1, at the Closing, Goodyear and
Affiliated Sellers shall retain and timely pay and discharge all liabilities of
Goodyear and Affiliated Sellers (other than the Business Liabilities), it being
expressly agreed by the Parties that any and all liabilities described in this
Section 3.2 are excluded from the Assumed Liabilities, including the following
(collectively, the “Retained Liabilities”):

 
(a)  
all liabilities and obligations of Goodyear and Affiliated Sellers related to
the Excluded Assets, and all liabilities and obligations of Goodyear and the
Affiliated Sellers of whatsoever nature (including, but not limited to, those of
a tax, social security, labor, administrative, commercial, civil, contractual
and environmental nature) related to the EMEA Business and the Business Assets
to the extent such liabilities and obligations arise from or relate to events,
conditions or incidents occurring or existing on or before the Closing;

 
(b)  
all liabilities and obligations for Pre-Closing Periods that may be charged
against Newco as legal successor of GDTF;

 
(c)  
all product liability claims and obligations arising from or relating to any
products manufactured or sold by Goodyear including product liability claims
relating to Inventory, other than those claims relating to liabilities or
obligations referred to under Section 3.1(c);

 
(d)  
all Accounts Payable, to the extent accrued or existing prior to the Closing
Date;

 
(e)  
any Tax liabilities for taxable periods ending on or prior to the Closing Date
or for Pre-Closing Periods;

 
(f)  
any of Goodyear’s or its Affiliates’ liabilities and obligations under Retention
Agreements with any employees;

 
(g)  
any of Goodyear’s or Affiliated Seller’s obligations and liabilities arising out
of or relating to any Action to which Goodyear or an Affiliated Seller is a
party pending as of the Closing;

 
(h)  
any of Goodyear’s or Affiliated Seller’s obligations and liabilities, the
borrowing of money or issuance of any note, bond, indenture, loan, credit
agreement or other evidence of indebtedness;

 
(i)  
any obligations and liabilities in respect of returns, recalls, retrofits and
warranty and adjustment claims relating to any products manufactured, sold or
distributed by Goodyear or an Affiliated Seller on or prior to the Closing Date
(including Inventory) and all Actions related to such products;

 
(j)  
any recalls by a Third Party of a product of that Third Party that utilizes a
product sold, distributed or otherwise placed in the stream of commerce by
Goodyear or

 

 
8

--------------------------------------------------------------------------------

 

its Affiliates, or manufactured by Goodyear or its Affiliates on or prior to the
Closing;
 
(k)  
all Goodyear Payables;

 
(l)  
all liabilities and obligations expressly assumed or retained by Goodyear under
Section 7.12 (Employee Related Matters) and Article 9 (Employment Matters); and

 
(m)  
any of Goodyear’s or Affiliated Seller’s obligations and liabilities under the
Related Agreements.

 
ARTICLE 4
 
PURCHASE PRICE
 
4.1  
Consideration to be Paid by Buyer.  As consideration for the sale, transfer and
assignment of the Transferred Assets and the Newco Shares, including but not
limited to the right to enter into the Supply Agreements, and for the
Non-Competition Covenants and the Prepaid Royalty, Buyer shall (a) pay to
Goodyear, on behalf of itself and Affiliated Sellers, the purchase price as
defined and determined in Section 4.2 (the “Purchase Price”) and (b) assume the
Assumed Liabilities.  At the Closing, Buyer shall pay $29,000,000 (the
“Preliminary Purchase Price”) by wire transfer in immediately available funds to
a bank account or accounts designated by Goodyear.  The Preliminary Purchase
Price is equivalent to €21,323,529 (the “Euro Price Equivalent”) based on the
current exchange rate of $1.36 to €1.  The Preliminary Purchase Price will be
recalculated at the Closing to be the product of (a) the Euro Price Equivalent,
multiplied by (b) the number of US Dollars that would be received in exchange
for €1 according to the exchange rate published in the New York Times on the
Closing Date.  The Parties acknowledge and agree that the Purchase Price payable
hereunder includes payment in full by Buyer for a prepaid royalty (the “Prepaid
Royalty”), in an amount equal to $13,500,000.

 
4.2  
Preliminary Purchase Price; Determination of Purchase Price.  The Preliminary
Purchase Price includes an estimated value of Inventory, and Works-In-Process
(collectively, the “Combined Inventory”) plus Raw Materials, all calculated in
accordance with the Accounting Principles for Inventory Valuation set forth on
Schedule 4.2.  The Purchase Price shall be determined as follows:

 
(a)  
As soon as practicable, but in no event later than sixty (60) days following the
Closing Date, Buyer shall prepare a calculation of the value of the Combined
Inventory plus the Raw Materials Amount as of the Closing Date in accordance
with the Accounting Principles for Inventory Valuation set forth on Schedule
4.2.

 
(b)  
Buyer shall deliver a written statement of the Closing Combined Inventory
Value  plus the Raw Materials Amount (the “Closing Combined Inventory Value
Statement”) to Goodyear promptly after it has been prepared.  After receipt of
the Closing Combined Inventory Value Statement, Goodyear shall have sixty (60)
days to review the Closing Combined Inventory Value Statement.  Goodyear and

 

 
9

--------------------------------------------------------------------------------

 

its authorized representatives shall have reasonable access during normal
business hours to all relevant books and records, facilities and employees of
Buyer or Affiliated Buyers, and Buyer shall cooperate, and shall cause
Affiliated Buyers to cooperate, with Goodyear’s and Goodyear’s representatives’
reasonable requests with respect to their review of the Closing Combined
Inventory Value Statement.  Unless Goodyear delivers written notice to Buyer on
or prior to the sixtieth (60th) day after Goodyear’s receipt of the Closing
Combined Inventory Value Statement specifying in reasonable detail the amount,
nature and basis of all disputed items, Goodyear shall be deemed to have
accepted and agreed to the calculation of the Closing Combined Inventory Value
plus the Raw Materials Amount.  If Goodyear timely notifies Buyer of its
objection to the calculation of the Closing Combined Inventory Value plus the
Raw Materials Amount, Goodyear and Buyer shall, following such notice attempt to
resolve their differences pursuant to Section 15.3 within the period set forth
in Section 15.3 (the “Resolution Period”).  Any resolution by the Parties as to
any disputed amounts shall be final, binding and conclusive.
 
(c)  
If, at the conclusion of the Resolution Period, there are any amounts remaining
in dispute, then such amounts remaining in dispute shall be resolved in the
following manner:  (i) Goodyear shall, at its expense, select its representative
accounting firm (“Goodyear’s Representative”) and Buyer, at its expense, shall
select as its representative accounting firm (the “Buyer’s Representative”)
within ten (10) days after the expiration of the Resolution Period.  Within ten
(10) days thereafter, Goodyear’s Representative and Buyer’s Representative shall
select one other person from an accounting firm who shall act as a neutral
arbitrator (the “Neutral Auditor”) who shall resolve any and all amounts
remaining in dispute.  The fees and disbursements of the Neutral Auditor shall
be allocated between Goodyear and the Buyer in the same proportion that the
aggregate amount of such remaining disputed items so submitted to the Neutral
Auditor that is unsuccessfully disputed by each Party (as finally determined by
the Neutral Auditor) bears to the total amount of such remaining disputed items
so submitted.  The Neutral Auditor shall act as an arbitrator to determine,
based solely on the provisions of this Section 4.2, including Schedule 4.2 and
the presentations by Goodyear and Buyer, and not by independent review, only
those issues still in dispute.  The Neutral Auditor’s determination shall be
made within thirty (30) days of his or her selection, shall be set forth in a
written statement delivered to Goodyear and Buyer and shall be deemed a final,
binding and conclusive arbitration award.  A judgment of a court of competent
jurisdiction may be entered upon the Neutral Auditor’s determination.  The term
“Final Closing Inventory Value” shall mean the definitive Closing Combined
Inventory Value plus the Raw Materials Amount agreed to (or deemed to be agreed
to) by Buyer and Goodyear in accordance with Section 4.2(b) or resulting from
the determinations made by the Neutral Auditor in accordance with this Section
4.2(c) (in addition to those items theretofore agreed to by Goodyear and Buyer).

 
(d)  
All amounts due to Goodyear pursuant to this Agreement shall be paid by Buyer or
Titan International, Inc. and no other Affiliate of Buyer.

 

 
10

--------------------------------------------------------------------------------

 

(e)  
If the amount of the Final Closing Inventory Value is not less than the Target
Closing Inventory Value, there shall be no adjustment to the Preliminary
Purchase Price and the Preliminary Purchase Price shall be the Purchase
Price.  The Preliminary Purchase Price shall be decreased to the extent that the
amount of the Final Closing Inventory Value is less than the Target Closing
Inventory Value.  Any adjustments to the Preliminary Purchase Price made under
this Section 4.2(d) shall bear interest from the Closing Date through the date
of payment at the rate of interest publicly announced by Citibank, N.A., in New
York, New York, from time to time as its prime rate, for the period from the
Closing Date to the date of such payment.  Any adjustments to the Preliminary
Purchase Price made pursuant to this Section 4.2(d) shall be paid by wire
transfer of immediately available funds to the account specified by Buyer within
five (5) Business Days after the Final Closing Inventory Value is agreed to by
Buyer and Goodyear or any remaining disputed items are ultimately determined by
the Neutral Auditor.  The Preliminary Purchase Price as adjusted pursuant to
this Section 4.2 is referred to herein as the “Purchase Price.”

 
(f)  
All amounts other than in US Dollars to be determined pursuant to this Section
4.2 shall be converted from other currencies into US Dollars applying the
relevant exchange rate as published in the New York Times on the Closing Date.

 
4.3  
Purchase Price Allocation.  The sum of the Purchase Price and the Assumed
Liabilities shall be allocated as set forth on the Corresponding
Schedule.  Buyer and Goodyear shall agree on the Form 8594, where applicable,
under Section 1060 of the Tax Code relating to this transaction based on this
agreed allocation.  Buyer and Goodyear agree to file such Form, and such other
documents as may be required in respect of such allocation by any Taxing
Authority, with each relevant Taxing Authority.  Buyer and Goodyear each agree
to file all income, franchise and other Tax Returns, and execute such other
documents as may be required by any Taxing Authority, in a manner consistent
with the agreed allocation and such Form and to refrain from taking any position
inconsistent with such Form or agreed allocation with any Taxing Authority
unless otherwise required by applicable Law; provided, however, that the amounts
set forth on the Corresponding Schedule shall be adjusted to reflect any
differences between the Preliminary Purchase Price and the Purchase Price with
respect to the particular jurisdiction for which the allocation has been
adjusted.

 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF GOODYEAR
 
Except as set forth in the Corresponding Schedules, Goodyear represents and
warrants to Buyer that the statements contained in this Article 5 are true and
complete as of the date of this Agreement and as of the Closing Date, except as
to the qualification of Newco set forth in Section 5.2, which shall be true and
complete on the Closing Date only:
 
5.1  
Organization and Existence.  Goodyear and each Affiliated Seller is duly
organized, validly existing and in good standing (or its equivalent under
applicable Law) under the

 

 
11

--------------------------------------------------------------------------------

 

Laws of the jurisdiction of its formation and has full power and authority to
carry on the EMEA Business as now conducted by it.
 
5.2  
Qualification.  Goodyear, each Affiliated Seller and, as of the Closing Date,
Newco are duly qualified to do business in all jurisdictions where the nature of
the Business Assets owned by it, or the conduct of the EMEA Business conducted
by it, requires it to be qualified, except where the failure to be qualified
would not reasonably be expected to result in a Material Adverse Change.

 
5.3  
Corporate Authority.  Goodyear has taken all corporate actions needed to
execute, deliver and consummate this Agreement and the Related Agreements, and
each Affiliate of Goodyear has taken all corporate actions needed to execute,
deliver and consummate any Related Agreement to which it is a party.  This
Agreement and the Related Agreements constitute legal, valid and binding
obligations of Goodyear and its Affiliates (to the extent it is a party to this
Agreement or a Related Agreement), except as applicable bankruptcy, insolvency,
reorganization or similar laws relating to enforcement of creditors’ rights and
remedies or other equitable principles limit enforceability.

 
5.4  
Financial Statements.  Goodyear has provided to Buyer an unaudited statement of
Revenue, Costs of Goods Sold and Direct Expenses for the EMEA Business for the
years ended December 31, 2009, 2008 and 2007 attached to the Corresponding
Schedule (the “Unaudited Financials”)  The Unaudited Financials have been
prepared in accordance with the books of account and other financial records of
Goodyear and present fairly, in all material respects, the revenues, costs and
expenses of the EMEA Business for the years ended December 31, 2009, 2008 and
2007.

 
5.5  
Entire Business.  Assuming Buyer (or one or more of its Affiliates) has the
ability to provide to the EMEA Business, through a Related Agreement or
otherwise, all services currently provided to the EMEA Business by Goodyear set
forth on the Corresponding Schedule, the Business Assets are, together with the
rights under this Agreement and the Related Agreements, all assets necessary to
conduct the EMEA Business immediately following Closing in all material respects
as currently conducted.  Except as reflected in the Unaudited Financials or the
Corresponding Schedule, the Business Assets are in good working and serviceable
condition.

 
5.6  
Contracts.

 
(a)  
The Corresponding Schedule lists the following types of Contracts in effect as
of the date of this Agreement primarily related to the conduct of the EMEA
Business or the Business Assets (collectively, “Material Contracts”):

 
i.  
any Customer Contract (or group of related Contracts) under which payments to or
by Goodyear, an Affiliated Seller or Newco in any calendar year exceed $100,000;

 
ii.  
any French Business Contract (or group of related French Business Contracts)
that involves aggregate annual consideration in excess of $100,000;

 

 
12

--------------------------------------------------------------------------------

 

iii.  
any French Business Contract (or group of related French Business Contracts) for
the purchase or sale of raw materials, commodities, supplies or products or for
the furnishing or receipt of any services, the performance of which extends over
a period of more than one year or that involves aggregate annual consideration
in excess of $100,000;

 
iv.  
any collective bargaining, labor or material union agreement for the Amiens
North Facility;

 
v.  
any Contract that requires the EMEA Business to deal exclusively with the
counterparty or that limits the ability of the EMEA Business to compete in any
product or geographic market;

 
vi.  
any Customer Contract or French Business Contract consummated or completed that
departs materially from the ordinary course of business or the performance of
which extends over a period of more than a year;

 
vii.  
any French Business Contract (or group of related French Business Contracts) for
the lease of any real or personal property involving annual lease payments in
excess of $100,000 per year for any such French Business Contract; and

 
viii.  
any French Business Contract (or group of related French Contracts) providing
for capital expenditures after the date hereof in excess of $100,000.

 
(b)  
True and complete copies of each written Material Contract (including any
amendments, supplements or modifications thereto) have been disclosed and made
available to Buyer.  There are no oral Material Contracts.  The Corresponding
Schedule identifies those Material Contracts whose assignment or transfer
requires the consent of a Third Party or Governmental Authority.

 
(c)  
Each Transferred Contract is in full force and effect and is valid, binding and
enforceable in accordance with its terms as to Goodyear, Newco or the Affiliated
Seller thereto, and to Goodyear’s Knowledge, the other parties to the
Transferred Contract, subject only to bankruptcy, reorganization, receivership
and other laws affecting creditors’ rights generally and to general principals
of equity, whether invoked in a proceeding in equity or at Law.

 
(d)  
Neither Goodyear nor, to Goodyear’s Knowledge, any other party, is in material
breach or material default of any obligation under any of the Transferred
Contracts, and to Goodyear’s Knowledge, no event has occurred that, with the
passage of time or the giving of notice or both, would constitute a breach or
default under any of the Transferred Contracts or would permit modification,
acceleration or termination of any Transferred Contract or result in the
creation of any Lien on any of the Business Assets or the Newco Shares.

 

 
13

--------------------------------------------------------------------------------

 

5.7  
Proprietary Rights.

 
(a)  
Goodyear owns or has a legally enforceable license to use the Proprietary
Rights.  All of Goodyear’s rights in and to the Proprietary Rights will be
conveyed to Buyer pursuant to this Agreement.

 
(b)  
Neither Goodyear nor, to Goodyear’s Knowledge, any other party is in default of
any material obligation under any license, sublicense or other agreement
relating to Proprietary Rights or the intellectual property (including, but not
limited to, all copyrights and trademarks) that is subject to the Patent
Assignment Agreement, Trademark License Agreements - EMEA and Shared Patent and
Know-How License Agreement.

 
(c)  
Goodyear is not obligated to pay any amount to any Person in order to use any of
the Proprietary Rights.

 
(d)  
None of the Proprietary Rights is subject to any outstanding order, decree,
judgment or stipulation.

 
(e)  
No Third Party has notified Goodyear that it believes the EMEA Business violates
the proprietary right of any other Third Party.

 
(f)  
As of the Closing, to Goodyear’s Knowledge the operation of the EMEA Business
and the ownership of the Business Assets do not infringe upon or otherwise
violate any Third Party’s proprietary rights and none of the Proprietary Rights
is being infringed or misappropriated by any Third Party.

 
5.8  
Taxes.  Goodyear and each Affiliated Seller has timely filed all Tax Returns
required to be filed by it on or before the date hereof with respect to Taxes
relating specifically to the EMEA Business, the Transferred Assets and the
employees of the EMEA Business for each period ending on or before the date
hereof.  All such Tax Returns were correct and complete and were prepared in
substantial compliance with all applicable Laws.  All Taxes shown as due on such
Tax Returns have been or will be timely paid.  There is no unassessed Tax
deficiency proposed in a writing delivered to Goodyear or any Affiliated Seller
or, to Goodyear’s Knowledge, threatened against any Goodyear or any Affiliated
Seller relating specifically to the EMEA Business, the Transferred Assets and
the employees of the EMEA Business, nor is any Action pending or, to Goodyear’s
Knowledge, threatened by any Governmental Authority for assessment, reassessment
or collection of any Taxes relating specifically to the EMEA Business, the
Transferred Assets and such employees.

 
5.9  
No Breach of Contract; No Violations of Law; No Prior Approval.  Assuming that
unconditional approval has been obtained under applicable Antitrust Law, the
execution, delivery and performance of this Agreement or any Related Agreement
will not:

 
(a)  
except as set forth in the Corresponding Schedule, be a material breach of or a
default under or result in a right of notice, termination or acceleration under:

 

 
14

--------------------------------------------------------------------------------

 

i.  
the applicable governing documents of Goodyear, Newco or any Affiliated Seller;

 
ii.  
any Material Contract; or

 
iii.  
any Law applicable to Goodyear, Newco or any Affiliated Seller;

 
(b)  
create a Lien upon any of the Business Assets or the Newco Shares;

 
(c)  
except as set forth in the Corresponding Schedule, require any consent, approval
or authorization of any Third Party under any Material Contract; or

 
(d)  
require a filing with or Permit from any Governmental Authority, except any
filing required by Antitrust Law or any filing that would not reasonably be
expected to result in a Material Adverse Change.

 
5.10  
Litigation.  Except as set forth in the Corresponding Schedule:

 
(a)  
there is no pending or, to Goodyear’s Knowledge, threatened Proceeding relating
to the EMEA Business or any of the Business Assets;

 
(b)  
there is no existing or, to Goodyear’s Knowledge, threatened order, judgment or
decree of any Governmental Authority or arbitrator that specifically applies to
the EMEA Business, the Newco Shares or the Business Assets and would prevent,
delay, inhibit or interfere with the ordinary operation of the EMEA Business or
the use of the Business Assets under ordinary circumstances; and

 
(c)  
there is no pending, or to Goodyear’s Knowledge, threatened Proceeding relating
to Goodyear that challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement or any of the Related Agreements.

 
5.11  
Finders, Brokers and Investment Bankers.  Morgan Stanley & Co. Incorporated is
the only broker or investment banker acting on behalf of Goodyear in connection
with the transactions contemplated by this Agreement.  Except for Morgan Stanley
& Co., the fees and expenses of which will be paid by Goodyear in accordance
with Section 17.11, no other broker or investment banker has the right to
receive any commission or finder’s fee in connection with the transactions
contemplated by this Agreement.

 
5.12  
Absence of Changes.  Since December 31, 2009 and except as set forth in the
Corresponding Schedule:

 
(a)  
except for the Spin-off, Goodyear, Newco and the Affiliated Sellers have
conducted the EMEA Business in the ordinary course consistent with past practice
and have not sold, leased or transferred tangible or intangible assets related
exclusively to the EMEA Business or primarily to the Amiens North Business,
except in the ordinary course of business consistent with past practice;

 
(b)  
there has been no Material Adverse Change;

 

 
15

--------------------------------------------------------------------------------

 

(c)  
there has been no increase made or agreed to in the compensation or other
remuneration or rate thereof payable or to become payable by Goodyear or any
Affiliated Sellers to their employees engaged in the EMEA Business, including
but not limited to base compensation, bonus, profit sharing, incentive,
severance, stock option, non-mandatory pension or other plan, Contract or
commitment except such increases that relate to compensation adjustments made in
the ordinary course of the EMEA Business and consistent with past practices;

 
(d)  
there has been no uninsured loss, damage or destruction of any Business Assets
that individually or in the aggregate exceed $50,000;

 
(e)  
there have been no Liens imposed upon or attached to the Business Assets other
than Liens that do not individually or in the aggregate exceed $250,000;

 
(f)  
there has been no breach of or termination of a Material Contract;

 
(g)  
there has been no commitment to any labor organization with respect to the EMEA
Business;

 
(h)  
there have been no changes to the customary methods of operation of the EMEA
Business, including, without limitation, policies and practices related to
Inventory;

 
(i)  
neither Goodyear, Newco nor any Affiliated Sellers have sold, leased, subleased,
licensed, transferred or otherwise disposed of any of the Business Assets which
individually or in the aggregate have a value in excess of $100,000, other than
Inventory in the ordinary course of business;

 
(j)  
no party (including Third Parties, Goodyear, Newco and Affiliated Sellers) has
terminated or canceled any Material Contract to which Goodyear or Affiliated
Sellers is a party or by which any of them are bound; and

 
(k)  
there has been no agreement by Goodyear, Newco or any Affiliated Seller to take
any actions listed in this Section 5.12 except, in each case, as contemplated or
permitted by this Agreement or any Related Agreements.

 
5.13  
Compliance with Laws.

 
(a)  
Goodyear, Newco and each Affiliated Seller have complied with all applicable
material Laws of each Governmental Authority in connection with the ownership
and operation of the EMEA Business, the Newco Shares and the Business Assets.

 
(b)  
Neither the ownership of the Business Assets nor operation of the EMEA Business
violates any applicable order, Law or regulation.  To Goodyear’s Knowledge, all
written claims made by Goodyear or its Affiliates for Farm Tires manufactured or
sold in the EMEA Business are substantiated as required by applicable Law, and
to Goodyear’s Knowledge, no advertising for Farm Tires violates the rights of
publicity or privacy of any Third Party.

 

 
16

--------------------------------------------------------------------------------

 

(c)  
Since January 1, 2009, none of Goodyear, Newco nor any Affiliated Sellers have
received any written notice from any Governmental Authority of any violation
specifically related to the ownership of the Business Assets, the Newco Shares
or operation of the EMEA Business.

 
5.14  
Employees.

 
(a)  
Goodyear has provided to Buyer on the Corresponding Schedule a list of the
Business Employees (other than the Business Employees employed at the Amiens
North Business) with the information listed below for each of those Business
Employees, and also indicating those Business Employees that Goodyear and Buyer
consider to be key employees of the EMEA Business (“Key Employees”).  Goodyear
has provided a copy of any agreement between Goodyear, Newco or Affiliated
Sellers and any Key Employees to Buyer.

 
i.  
job classification or title;

 
ii.  
location;

 
iii.  
base compensation;

 
iv.  
2009 and subsequent years’ bonus compensation, if any; and

 
v.  
hire date.

 
(b)  
Goodyear, Newco or Affiliated Sellers, as applicable, shall pay each Business
Employee his salary or wages earned through the Closing Date (including, without
limitation, any other sums, benefits, retention bonuses or other bonuses payable
by Goodyear or Affiliated Sellers) and those liabilities shall be Retained
Liabilities.

 
(c)  
Except as set forth in the Corresponding Schedule, no Business Employee is
covered by any collective bargaining agreement between Goodyear, Newco or any
Affiliated Seller and any labor organizations.  Goodyear has made available to
Buyer complete and correct copies of all collective bargaining agreements
related to the Business Employees, all of which are listed in the Corresponding
Schedule.  Except as set forth on the Corresponding Schedule, no labor strike,
work stoppage, slowdown or other labor dispute has occurred at the Amiens North
Facility or in the French Business, and none is underway or, to the Knowledge of
Goodyear or any Affiliated Seller, threatened.

 
(d)  
Except as provided on the Corresponding Schedule, the consummation of the
transactions contemplated by this Agreement will not entitle any current or
former Business Employee to any additional payment, accelerate the time of
payment or vesting, or increase the amount of compensation due any Business
Employee.

 

 
17

--------------------------------------------------------------------------------

 

(e)  
Newco and any Goodyear Affiliate that employs a Business Employee are in
compliance with all applicable Laws and applicable collective agreements of any
type regarding employment practices with respect to such Business Employee.

 
(f)  
After Closing, no Benefit Plan of any type related to the EMEA Business, other
than mandatory Benefit Plans under applicable Laws, will require any payment or
action on the part of Buyer or any Buyer Affiliates except for those Benefit
Plans listed on the Corresponding Schedule.

 
5.15  
Real Property.

 
(a)  
A description of each parcel, building, construction and installation of real
property as of the date of this Agreement owned by GDTF and used exclusively to
conduct the French Business (the “Real Property”) is set forth on the
Corresponding Schedule.  Subject to satisfaction of the condition described in
Section 11.2(n), the Real Property will be contributed to Newco on or prior to
the Closing Date.  Newco will have on the Closing Date good and marketable title
to the Real Property free and clear of all Liens.

 
(b)  
There are no pending or, to Goodyear’s Knowledge, threatened condemnation or
eminent domain proceedings involving the Real Property, the Excluded Real
Property or any portion thereof.

 
(c)  
Except as disclosed on the Corresponding Schedule, the Real Property constitutes
all of the real property used in the operation of the French Business.  Neither
Goodyear, GDTF nor Newco has leased or otherwise granted to any Person the right
to use or occupy the Real Property or any portion thereof.  All structures,
buildings, fixtures and building systems included in the Real Property are in
satisfactory condition and repair adequate for the operation of the French
Business as presently conducted.  All water, gas, oil, electrical, steam,
compressed air, telecommunications, sewer, storm and waste water systems and
other utility services or systems installed at the Real Property are in
satisfactory operational condition and sufficient for regular operation of the
French Business as presently conducted.  To the Knowledge of Goodyear, there are
no structural deficiencies or latent defects affecting any of the improvements
on the Real Property or the Excluded Real Property which would, individually or
in the aggregate, interfere in any material respect with the use or occupancy of
the Real Property and improvements thereon or the operation of the French
Business.

 
(d)  
The Real Property is in compliance with all material applicable building,
zoning, subdivision, health and safety, and other land use Laws.  No party
(including Goodyear or any Affiliated Seller) has received any notice of any
material violation of any Law in connection with the use of the Real
Property.  The Real Property is not affected by any notice, order, demand,
requirement, or proposal issued by or on behalf of any Governmental Authority
for the carrying out of any work upon the Real Property or the modification of
any planning permission.

 

 
18

--------------------------------------------------------------------------------

 

There are no development works, redevelopment works or fitting-out works
outstanding in respect of the Real Property.
 
(e)  
The current use and occupancy of the Real Property and the operation of the
French Business do not violate any easement, covenant, condition or restriction
in any instrument of record or other unrecorded agreement affecting the Real
Property.  No party (including Goodyear and an Affiliated Seller) has received
any notice of any violation of any such easement, covenant, condition or
restriction in any instrument of record or other unrecorded agreement.  No
permits, authorizations or certificates issued in connection with the Real
Estate have been challenged, cancelled, or withdrawn; they have been duly posted
on site and in the relevant town hall; and any corresponding work was started
within the prescribed time limits.

 
(f)  
Except as disclosed on the Corresponding Schedule, no portion of the Real
Property is located in a flood hazard area.

 
5.16  
Environmental Matters.  Except as disclosed on the Corresponding Schedule:

 
(a)  
the operations of the EMEA Business are, and for the past five (5) years have
been in compliance with Environmental Laws, including compliance with all
required Permits;

 
(b)  
there is no pending or, to the Knowledge of Goodyear, anticipated change in any
Environmental Law that will materially impair the use and ownership of the Real
Property or any portion thereof in the continued operation of the French
Business as currently conducted thereon;

 
(c)  
there has not been a release or threatened release of any Hazardous Substances
on the Real Property, or at any other location in connection with the operation
of the EMEA Business prior to the Closing Date, in amounts or under
circumstances that could reasonably be expected to result in cleanup obligations
or other liabilities under Environmental Laws;

 
(d)  
neither Goodyear, Newco nor any Affiliated Seller has in connection with the
EMEA Business treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled or released any substance, including without
limitation any Hazardous Substance, exposed any Business Employee or other
individual to any substance or condition, or owned or operated any property or
facility (and no such property or facility is contaminated by any such
substance) in a manner that has given or would give rise to liabilities,
including but not limited to any liability for response costs, corrective action
costs, personal injury, property damage, natural resources damages, fines,
penalties or attorney fees, or injunctive relief pursuant to any Environmental
Laws;

 
(e)  
neither Goodyear, Newco nor any Affiliated Seller has, in connection with the
operation of the EMEA Business, either expressly or by operation of Law, assumed
or undertaken any liability, including without limitation any obligation

 

 
19

--------------------------------------------------------------------------------

 

for corrective or remedial action, of any other Person relating to Environmental
Laws;
 
(f)  
no judicial, administrative or Third Party Claims under Environmental Laws that
remain unresolved have been asserted in writing or, to the Knowledge of
Goodyear, threatened against Goodyear, any Affiliated Seller or GDTF relating to
the EMEA Business; and

 
(g)  
Goodyear has made available to Buyer all documents in its direct or indirect
possession or control relating to environmental conditions on the Real Property
or otherwise relating to liabilities of the EMEA Business under Environmental
Laws.

 
It is understood and agreed that the representations and warranties in this
Section 5.16 are the only representations and warranties by Goodyear in this
Agreement relating to environmental matters.
 
5.17  
Permits.

 
(a)  
Goodyear and each Affiliated Seller has been and is in compliance with all
Permits that are required to own the Business Assets and to conduct the EMEA
Business in the ordinary course of business;

 
(b)  
each material Permit is valid and in full force and effect; and

 
(c)  
neither Goodyear nor any Affiliated Seller has received any written notice that
the any Permit will be suspended, restricted, withdrawn or terminated.

 
5.18  
Inventory.

 
(a)  
Except as reflected in the Unaudited Financials, the Combined Inventory and Raw
Materials consist of products that are of a quality and quantity usable and, in
respect to the Inventory, saleable in the ordinary course of business, and none
of the Inventory is obsolete or damaged, except for obsolete items that have
been written off or down to net realized value.

 
(b)  
The Combined Inventory and Raw Materials are free and clear of all Liens.

 
(c)  
The amounts at which the Combined Inventory and Raw Materials have been valued
are in accordance with Schedule 4.2.

 
(d)  
Goodyear has consistently used the first-in, first-out method of accounting for
the Combined Inventory and Raw Materials.

 
5.19  
Product Warranty.

 
(a)  
True and complete copies of Goodyear’s, Newco’s and each Affiliated Seller’s
warranty agreements with Farm Tire customers as currently used by the EMEA

 

 
20

--------------------------------------------------------------------------------

 

Business, if any, and Goodyear’s, Newco’s and each Affiliated Seller’s standard
terms and conditions of sale as currently used by the EMEA Business, if any
(containing standard guaranty, warranty, and indemnity provisions) in respect of
the finished goods Inventory included in the Business Assets have been listed on
the Corresponding Schedule and provided to Buyer.
 
(b)  
The Inventory is not subject to any material guaranty, warranty or other
indemnity (except as implied by applicable Law) beyond the applicable warranty
agreement or the standard terms and conditions of sale described herein.

 
5.20  
Customers.  The Corresponding Schedule sets forth the names of the twenty most
significant customers (by revenue, including percentages of total revenues) of
the EMEA Business for each of the fiscal quarters for the trailing twelve (12)
month period ending on the last full fiscal quarter prior to the date of this
Agreement.  Except as set forth in the Corresponding Schedule, Goodyear has no
Knowledge that any customer of the EMEA Business listed on the Corresponding
Schedule will cease to purchase Farm Tires or substantially reduce its purchases
following the Closing.  The Corresponding Schedule described herein shall be
updated prior to Closing to provide such information for each of the fiscal
quarters for the trailing twelve (12) month period ending on the last full
fiscal quarter prior to the Closing Date.

 
5.21  
Books and Records.  The books of account and other financial records of
Goodyear, Newco and the Affiliated Sellers relating to the EMEA Business, all of
which have been made available to Buyer, are complete and correct in all
material respects and represent actual, bona fide transactions and have been
maintained in accordance with sound business practices.

 
5.22  
Full Disclosure.  Subject to any supplements to the Schedules permitted under
Section 2(iii) of the put option granted to Goodyear by Buyer or Section 7.5 of
this Agreement, no representation or warranty of Goodyear, Newco or any
Affiliated Seller contained in this Agreement or in any Corresponding Schedule
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements made, in
the context in which made, not false or misleading.

 
5.23 
DISCLAIMER.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE BY GOODYEAR IN
THIS AGREEMENT, GOODYEAR HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES, EITHER
EXPRESS OR IMPLIED, CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.  BUYER ACKNOWLEDGES THAT IN MAKING ITS DETERMINATION TO PROCEED WITH
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, IT HAS RELIED SOLELY ON THE
REPRESENTATIONS AND WARRANTIES MADE IN ARTICLE 5.  IN NO EVENT WILL GOODYEAR BE
LIABLE FOR REPRESENTATIONS OR WARRANTIES, IF ANY, MADE BY ANY INDIVIDUAL ON HIS
OR HER OWN BEHALF AND NOT AS A REPRESENTATIVE OF GOODYEAR.

 

 
21

--------------------------------------------------------------------------------

 

ARTICLE 6 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer makes the following representations and warranties to Goodyear:
 
6.1  
Organization and Existence of Buyer.  Buyer is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its formation.

 
6.2  
Corporate Authority.  Buyer and, when applicable, each of the Affiliated Buyers
has taken all corporate actions needed to execute, deliver and consummate this
Agreement and the Related Agreements.  This Agreement and the Related Agreements
constitute the legal, valid and binding obligations of Buyer and, when
applicable, of each of the Affiliated Buyers, except as applicable bankruptcy,
insolvency, reorganization or similar laws relating to enforcement of creditors’
rights and remedies or other equitable principles limit enforceability.

 
6.3  
No Breach of Contract; No Violations of Law; No Prior Approval.  Assuming the
expiration or early termination of the applicable waiting period or the
authorization required by Antitrust Law, the execution, delivery and performance
of this Agreement or any Related Agreement will not:

 
(a)  
be a breach of or a default under:

 
i.  
Buyer’s or any of the Affiliated Buyers’ applicable governing documents;

 
ii.  
any agreement or instrument to which Buyer or any of the Affiliated Buyers is a
party, other than breaches or defaults that would not reasonably be expected to
result in a Buyer Material Adverse Change; or

 
(b)  
any Law applicable to Buyer or any of the Affiliated Buyers, other than breaches
or defaults that would not reasonably be expected to result in a Buyer Material
Adverse Change; or

 
(c)  
require a filing with or permit from any Governmental Authority, except any
filings or Permits the failure to make or obtain that would not be a Buyer
Material Adverse Change.

 
6.4  
Litigation.  There is no pending, or to Buyer’s Knowledge, threatened Proceeding
relating to Buyer that challenges or seeks to prevent, enjoin, alter or delay
the transactions contemplated by the Agreement.

 
6.5  
Finders, Brokers and Investment Bankers.  No finder, broker or investment banker
has acted on behalf of Buyer or any of the Affiliated Buyers in connection with
the transactions contemplated by this Agreement or has the right to receive any
commission or finder’s fee.

 

 
22

--------------------------------------------------------------------------------

 

6.6  
Financing.  Buyer has sufficient funds available to it to pay to Goodyear the
Purchase Price and to otherwise satisfy all of its obligations that will be due
at Closing under this Agreement and the Related Agreements.

 
6.7  
Independent Analysis.  Buyer acknowledges and agrees that except as expressly
set forth in this Agreement or the Related Agreements, no Seller has made any
representation or warranty upon which Buyer or any of the Affiliated Buyers is
relying with respect to the Business Assets, the Business Liabilities, the Newco
Shares or otherwise.  Buyer has performed, and will perform, and is purchasing
the Transferred Assets and the Newco Shares and assuming the Assumed Liabilities
based only (except in respect of the representations and warranties of Goodyear
expressly set forth herein) upon, its own due diligence and investigations with
respect to the EMEA Business, the Newco Shares, the Business Assets and the
Business Liabilities and has formed its own conclusions regarding the condition
(financial and otherwise), value, property, liabilities, contracts,
contingencies, prospects, risks and other incidents thereof.

 
6.8  
DISCLAIMER.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE BY BUYER IN THIS
AGREEMENT, BUYER HAS NOT MADE ANY REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS
OR IMPLIED, CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT.  GOODYEAR
ACKNOWLEDGES THAT, IN DETERMINING TO PROCEED WITH THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT, GOODYEAR HAS RELIED SOLELY ON THE REPRESENTATIONS AND
WARRANTIES MADE IN ARTICLE 6.

 
ARTICLE 7
 
COVENANTS OF BUYER AND GOODYEAR
 
7.1  
Operating the EMEA Business.  Except as otherwise consented to in writing by
Buyer, during the period from the date of this Agreement until the Closing Date,
Goodyear shall, and shall cause the Affiliated Sellers to, conduct the
operations of the EMEA Business in the ordinary course (except for the Spin-off)
and shall not take any action of the type represented not to have occurred in
Section 5.12.  Notwithstanding the foregoing, Goodyear, Newco and Affiliated
Sellers are permitted to use any Cash of the EMEA Business to pay dividends or
distributions, repay loans, or other payments to Goodyear’s Affiliates.

 
7.2  
Antitrust Law Filings.

 
(a)  
In connection with the transactions contemplated by this Agreement, Goodyear and
Buyer shall prepare and file any filings required or advisable under any
Antitrust Laws (“Antitrust Filings”) within a mutually agreed and reasonable
period after this Agreement is signed in accordance with applicable requirements
of Law.

 

 
23

--------------------------------------------------------------------------------

 

(b)  
Goodyear and Buyer shall use reasonable best efforts to (i) obtain, if
applicable, unconditional approval under applicable Antitrust Law under the
Antitrust Filings and (ii) resolve fully any objections asserted by any
antitrust authority regarding the transactions contemplated by this Agreement.

 
(c)  
Goodyear and Buyer shall:

 
i.  
supply the other with any information needed to make the Antitrust Filings;

 
ii.  
notify the other promptly if they receive comments in connection with the
Antitrust Filings, including requests for amendments or supplements to the
Antitrust Filings;

 
iii.  
supply the other with copies of all correspondence with a government official
about the transactions contemplated by this Agreement and the Antitrust Filings;

 
iv.  
respond as promptly as practicable to inquiries or requests made by a
governmental authority relating to the transactions contemplated by this
Agreement and the Antitrust Filings;

 
v.  
cause all documents that it files to comply in all material respects with all
applicable requirements of Law; and

 
vi.  
promptly inform the other if an event occurs that requires an amendment or
supplement to the Antitrust Filings and cooperate with each other in filing the
amendment or supplement.

 
(d)  
Buyer shall pay all filing fees required in connection with the Antitrust
Filings or other Filings.  Each of Buyer and Goodyear will pay its own attorneys
fees and other costs and expenses incurred in the preparation of the Antitrust
Filings or other Filings.

 
7.3  
Farm Tire Distributors.

 
(a)  
Goodyear and Affiliated Sellers have established relationships to sell tires
with the mark of Goodyear including Farm Tires, to the certain distributors
listed on the Corresponding Schedule (the “Distributors”) and have provided
Buyer with copies of any agreements evidencing such relationships.  The Parties
agree that it is in their best interest for Buyer to continue the distributor
relationship for Farm Tires with the mark of Goodyear or one of its Affiliates
(“Goodyear-Branded Farm Tires”).  For the avoidance of doubt, the parties hereby
agree that T.C. Debica - branded tires are not included in the definition of
Goodyear-Branded Farm Tires.

 
(b)  
Buyer and its Affiliates shall use commercially reasonable efforts to continue
to sell Goodyear-Branded Farm Tires to each of the Distributors and enter into a

 

 
24

--------------------------------------------------------------------------------

 

similar arrangement with each distributor to continue the sale of
Goodyear-Branded Farm Tires through such Distributor.  Goodyear shall cooperate
with and assist Buyer in connection with establishing the Distributor
arrangements.  The Corresponding Schedule of Distributors may be amended from
time to time by Goodyear on the basis of objective criteria defined by Goodyear.
 
7.4  
Access to Information.  On the terms and subject to the conditions set forth in
the Confidentiality Agreement, between the date of this Agreement and the
Closing Date, Goodyear will, and will cause its Affiliated Sellers to, on
reasonable notice and during ordinary business hours, subject to the
requirements of applicable Law, including, without limitation, all applicable
Antitrust Laws:

 
(a)  
give to Buyer and its authorized representatives reasonable access to all Books
and Records, plants, offices and other facilities and properties of Goodyear and
the Affiliated Sellers, respectively, to the extent related to the Transferred
Assets or the Assumed Liabilities, including, without limitation, such Books and
Records as Buyer or its representatives may reasonably request in connection
with Buyer’s compliance with applicable Laws in connection with the consummation
of the transactions contemplated hereby;

 
(b)  
permit Buyer to make such inspections thereof as Buyer may reasonably request;
and

 
(c)  
cause its officers, employees and advisors with knowledge of the EMEA Business
and the Business Assets to furnish Buyer with such financial and operating data
and other information with respect to the EMEA Business and the Business Assets
as Buyer may from time to time reasonably request.  Any such inspection or
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operation of the EMEA Business or the Business Assets.

 
7.5  
Disclosure Generally.  The Corresponding Schedules were deemed completed by the
Parties as of 5:00 p.m. ET on December 10, 2010.  The representations and
warranties set forth in this Agreement, to the extent qualified by matters set
forth in any Corresponding Schedule, shall not be qualified by any information
disclosed to Buyer in the course of Buyer’s due diligence investigation after
such date and time.  To the extent that any disclosure made after such date and
time causes Goodyear to breach any of its representations and warranties set
forth in this Agreement, such breach shall be subject to the indemnification
provisions in Article 13.  Any disclosure made by Goodyear after such date and
time shall not be deemed to qualify any of the representations and warranties
that serve as a condition to Buyer’s obligation to close the transactions
contemplated by this Agreement under Section 11.2(a).

 
7.6  
Right of First Refusal to Purchase Fabric Calendar at the Amiens South
Facility.  During the term of the Amiens Fabric Supply Agreement, in the event
that Goodyear Dunlop Tires Amiens Sud SAS disposes of or otherwise discontinues
its fabric manufacturing operation at its facilities located at 30 rue Roger
Dumoulin, 8000 Amiens, France (“Amiens South Facility”), Buyer and its
Affiliates will have a right of first refusal to

 

 
25

--------------------------------------------------------------------------------

 

purchase the fabric calendar used in that operation (the “Fabric Calendar”)
under the terms described in this Section 7.6 and Seller shall cause  Goodyear
Dunlop Tires Amiens Sud SAS to grant such right of first refusal to Buyer and
its Affiliates.
 
(a)  
In the event that Goodyear Dunlop Tires Amiens Sud SAS wishes to dispose of or
otherwise discontinue the fabric manufacturing operation at the Amiens South
Facility, Seller shall deliver notice to Buyer of such intent within thirty (30)
days from the time Goodyear Dunlop Tires Amiens Sud SAS makes that
determination.

 
(b)  
Buyer shall have thirty (30) days from receipt of such notice to deliver a reply
notice electing whether or not to purchase the Fabric Calendar.  Seller and
Buyer agree that the purchase price for the Fabric Calendar shall be mutually
agreed to by the parties.  Seller shall take delivery of the Fabric Calendar at
the Amiens South Facility and will be responsible for the cost of removing it
from the Amiens South Facility and relocating it.

 
(c)  
If Buyer shall fail to deliver such reply notice within the thirty (30) day
period referred to above, then Buyer’s right to purchase the Fabric Calendar
shall lapse and Buyer shall cease to have any further rights pursuant to this
Section 7.6.

 
7.7  
Public Notices.  Subject to the terms of, and in addition to the requirements
imposed by, the Confidentiality Agreement, the Parties shall:

 
(a)  
issue, on the date hereof, a joint press release in the form previously agreed
upon by the Parties, to the exclusion of any other press release or written
public statement in respect of the execution of this Agreement;

 
(b)  
consult with each other prior to issuing any other press release or any written
public statement with respect to this Agreement or any of the Related Agreements
or the contemplated transactions; and

 
(c)  
not issue any such press release or written public statement prior to review and
approval by the other Party; provided, however, that prior review and approval
shall not be required if (i) in the reasonable judgment of the Party seeking to
issue such release or public statement, prior review and approval would prevent
the timely dissemination of such release or announcement in violation of any
applicable Law or any rule, regulation or policy of any securities exchange on
which the securities of such Party are traded and (ii) the Party seeking to
issue such press release or public statement provides notice of the content and
proposed timing thereof to the other Party, as promptly as practicable.

 
7.8  
Taxes.  References to the Goodyear and the Buyer, for purposes of this Section
7.8, shall also be deemed to include, where appropriate, Affiliates of Goodyear
and Buyer, respectively.

 

 
26

--------------------------------------------------------------------------------

 

(a)  
Transfer Taxes.

 
All transfer, documentary, direct or indirect real estate conveyance, land
transfer, sales, use, value-added, stamp, registration, mortgage recording, deed
of trust recording and other similar taxes and fees (including any type of
penalty, fine and interest thereon), incurred as a result of the purchase and
sale of the Transferred Assets, the contribution of the Contributed Assets and
the Contributed Liabilities and the purchase and sale of the Newco Shares (such
Taxes and expenses, “Transfer Taxes”) shall be paid one-half by Buyer and
one-half by Goodyear.  The party legally obligated to pay any Transfer Taxes
shall pay such Transfer Taxes to the Taxing Authorities, and no later than two
(2) Business Days prior to the due date for payment of such Transfer Taxes, the
other party will pay to the paying party its one-half share of such Transfer
Taxes.
 
(b)  
Property Taxes.

 
i.  
Pre-Closing Property Taxes for Which Goodyear or an Affiliated Seller is Legally
Responsible.  Real and personal property and other similar Taxes and fees
(including penalties and interest thereon) relating to the Business Assets for
which Goodyear or an Affiliated Seller is legally responsible concerning taxable
periods ending on or prior to the Closing Date or Pre-Closing Periods shall be
the sole responsibility of Goodyear or an Affiliated Seller, as the case may
be.  Buyer shall notify Goodyear in writing of any such Taxes that Buyer pays on
behalf of Goodyear or an Affiliated Seller.  No later than ten (10) Business
Days after receipt of the notice, Goodyear shall pay to Buyer an amount equal to
the portion of Taxes attributable to the Pre-Closing Period or taxable period
ending on or prior to the Closing Date (as determined under Section 7.8(b)(ii)).

 
ii.  
Post-Closing Property Taxes.  Real and personal property and other similar Taxes
and fees (including penalties and interest thereon) relating to the Business
Assets for taxable periods beginning after the Closing Date or for Post-Closing
Periods shall be the sole responsibility of Buyer.  For purposes of Section
7.8(b), any such Taxes payable with respect to a Split Tax Period will be
pro-rated between the Pre-Closing Period and the corresponding Post-Closing
Period based on the number of days in each such Period.

 
(c)  
Income Taxes.

 
i.  
Pre-Closing Income Taxes for which Goodyear or an Affiliated Seller is Legally
Responsible.  Income Taxes, franchise Taxes and Taxes based on net worth
(including penalties and interest thereon) relating to the Business Assets for
which Goodyear or an Affiliated Seller is legally responsible concerning taxable
periods ending on or prior to the Closing Date or for Pre-Closing Periods shall
be the sole responsibility of Goodyear or an Affiliated Seller, as the case may
be.

 

 
27

--------------------------------------------------------------------------------

 

ii.  
Income Taxes for Taxable Periods Beginning after the Closing Date.  Income
Taxes, franchise Taxes and Taxes based on net worth (including penalties and
interest thereon) relating to the Business Assets for taxable periods beginning
after the Closing Date or for Post-Closing Periods shall be the sole
responsibility of Buyer.

 
(d)  
Other Taxes.

 
i.  
Pre-Closing Other Taxes for which Goodyear or an Affiliated Seller is Legally
Responsible.  Taxes not otherwise described in Sections 7.8(a)-(c) (including
penalties and interest thereon) relating to the Business Assets for which
Goodyear or an Affiliated Seller is legally responsible concerning taxable
periods ending on or prior to the Closing Date or Pre-Closing Periods shall be
the sole responsibility of Goodyear or an Affiliated Seller, as the case may be.

 
ii.  
Post Closing Other Taxes.  Taxes not otherwise described in Sections 7.8(a)-(c)
(including penalties and interest thereon) relating to the Business Assets for
taxable periods beginning after the Closing Date or for Post-Closing Periods
shall be the sole responsibility of Buyer.

 
(e)  
Filing of Tax Returns and Cooperation.

 
i.  
Preparing and Filing Tax Returns for Taxable Periods Beginning after the Closing
Date.  Buyer shall be responsible for preparing (on a basis consistent with
previously filed Tax Returns) and timely filing all Tax Returns for periods
beginning after the Closing Date.

 
ii.  
Cooperation and Payment.  Buyer and Goodyear shall each cooperate in the
preparation and timely filing of, and if necessary, join in the execution of,
Tax Returns concerning the Business Assets.  Buyer and Goodyear shall cooperate
with each other and take any action reasonably requested by the other party in
order to minimize Taxes and fees, including assisting the other party (i) in
filing a claim for a Tax refund, (ii) in responding to an inquiry by a Taxing
Authority, or (iii) in defending or litigating a Tax matter relating to the
Business Assets.

 
(f)  
Right to Control Defense of Tax Disputes.  If a Taxing Authority asserts a Tax
deficiency concerning the Business Assets, a party learning of such Tax
deficiency shall promptly notify the other party of such Tax deficiency;
provided, however, that no failure or delay by the party learning of such Tax
deficiency to provide notice shall reduce or otherwise affect the obligation of
the notified party hereunder except to the extent such notified party is
actually prejudiced thereby.  In a case of a Tax deficiency for which Goodyear
has an indemnification obligation under Section 14.1, Goodyear shall have the
right to defend against such Tax deficiency (at the administrative stage and, if
necessary, in litigation) and Buyer shall take any and all action reasonably
necessary to permit Goodyear

 

 
28

--------------------------------------------------------------------------------

 

to defend against such Tax deficiency, including granting a power of attorney to
Goodyear or Goodyear’s designee.  Notwithstanding the foregoing, if at any time
that the amount in dispute in any Split Tax Period that is allocable to a
Post-Closing Period, measured by giving effect to any interest, penalty,
addition to tax or other amount that may be imposed by any Governmental
Authority, is greater than the amount in dispute that is allocable to a
Pre-Closing Period, Buyer, and not Goodyear, shall have the right to assume
control of the defense of such Tax deficiency.  In addition, notwithstanding the
second sentence of this subsection (f), if at any time that the amount in
dispute in any taxable period ending on or before the Closing Date or any
Pre-Closing Period, measured by giving effect to any interest, penalty, addition
to tax or other amount that may be imposed by any Governmental Authority,
exceeds 200% of the amount for which Goodyear is obligated to indemnify the
Buyer Indemnified parties with respect to such amount, Buyer, and not Goodyear,
shall have the right to assume control of the defense of such Tax
deficiency.  In a case where a Tax deficiency concerns a taxable period
beginning after the Closing Date or a Post-Closing Period, Buyer shall have the
right to defend against such Tax deficiency (at the administrative stage and, if
necessary, in litigation) and Goodyear shall take any and all action necessary
to permit Buyer to defend against such Tax deficiency, including granting a
power of attorney to Buyer or Buyer’s designee.  A party may not settle a Tax
dispute described herein without the written consent of the other party if the
settlement would result in adverse Tax consequences to such other party.
 
(g)  
Tax Treatment of Payments.  Tax refunds or credits received by Goodyear or Buyer
but belonging to the other party, shall be remitted to the other party within
seven (7) days of receipt of such refund or credit.  Tax refunds or credits
related to taxable periods (or portions thereof) ending on or before the Closing
Date shall belong to Goodyear including, for this purpose, tax refunds or
credits in taxable periods ending after the Closing Date that arise as an
ancillary result of adjustments to items of income, gain, loss, or deduction in
taxable periods (or portions thereof) ending on or before the Closing Date.  All
other tax refunds or credits belong to Buyer.

 
(h)  
Notwithstanding anything to the contrary found in this Agreement or any Related
Agreements, Buyer shall bear the cost of the first $100,000 of any fees or
charges necessary to implement the Spin-off before or after the Closing,
including without limitation the fees related to any required audit or
appraisal; provided that Buyer shall not be responsible for any other fees and
charges necessary to implement Spin-off.  Notwithstanding any other provision of
this Agreement, Buyer shall not be responsible for any capital gains tax
liability at the level of GDTF arising from the Spin-off or the related sale of
Newco.

 
7.9  
Transition Services and other Ancillary Agreements.  In the period between the
date of this Agreement and Closing, Goodyear and Buyer shall negotiate in good
faith and agree upon terms and conditions (including commercially reasonable
pricing) of transition services, sales agent, field service and research and
development agreements related to the operation of the EMEA Business after
Closing (collectively, the “Ancillary

 

 
29

--------------------------------------------------------------------------------

 

Agreements”), which Ancillary Agreements shall be entered into by the parties at
Closing. The Parties shall ensure that such agreements do not violate any
applicable Antitrust Law.
 
7.10  
Financial Statements.  Goodyear covenants to provide to Buyer within forty-five
(45) days after the Closing, the audited special purpose financials and related
report and supporting documentation for the EMEA Business for the years ended
December 31, 2008, 2009 and 2010, as well as any unaudited special purpose
financials, as applicable, for the EMEA Business for the time periods necessary
for Buyer to comply with SEC filing obligations under Form 8-K.

 
7.11  
Administration of Accounts.

 
(a)  
All payments and reimbursements made by any Third Party in the name of or to
Goodyear or any Affiliated Seller that are received after the Closing, to the
extent in connection with or arising out of the Business Assets or the Business
Liabilities, shall be held by such Person in trust for the benefit of Buyer and,
immediately upon receipt by such Person of any such payment or reimbursement,
such Person shall pay over to Buyer the amount of such payment or reimbursement
without right of set-off; provided, however, that nothing herein is intended to
or shall confer any right or interest to Buyer in or to any Excluded Asset or
any payment or reimbursement related thereto.

 
(b)  
All payments and reimbursements made by any Third Party in the name of or to
Buyer or an Affiliated Buyer that are received after the Closing, to the extent
in connection with or arising out of Excluded Assets or the Retained
Liabilities, shall be held by such Person in trust for the benefit of Goodyear
and, immediately upon receipt by such Person of any such payment or
reimbursement, such Person shall pay over to Goodyear the amount of such payment
or reimbursement without right of set-off provided, however, that nothing herein
is intended to or shall confer any right or interest to Goodyear in or to any
Business Assets or any payment or reimbursement related thereto.

 
(c)  
If Buyer pays any of the Retained Liabilities, then Goodyear shall reimburse the
amount of such payment to Buyer within thirty (30) days of receipt of a demand
for reimbursement, together with corresponding documentation of such payment.

 
(d)  
If Goodyear pays any of the Business Liabilities, then Buyer shall reimburse the
amount of such payment to Goodyear within thirty (30) days of receipt by Buyer
of a demand for reimbursement, together with corresponding documentation of such
payment

 
7.12  
Employee Related Matters.  It is the common understanding of the Parties that
the assets referred to in Section 2.2(f) constitute only an insignificant part
of the operations of the Affiliated Sellers currently owning those assets, and
that any transfer of assets under Section 2.2(f) will therefore not constitute
the transfer of an ongoing business under Article 23(1) of the Polish Labor Code
and Article 6 of the Turkish Labor Law (Law No.

 

 
30

--------------------------------------------------------------------------------

 

4857) which would trigger financial and other rights or claims of employees of
the relevant Affiliated Sellers against Buyer or Affiliated Buyers.  Goodyear
and each Affiliated Seller shall make every effort to reduce the risk of any
such rights or claims being exercised and hereby agrees that in case, despite
the common understanding of the Parties, and Goodyear’s efforts, employees of
the relevant Affiliated Sellers raise financial or other claims against Buyer or
Affiliated Buyers in connection with the purchase of the assets referred to in
Section 2.2(f), Goodyear and each Affiliated Seller shall hold Buyer and each
Affiliated Buyer free and harmless from any such claim.  More specifically, if
any employees are deemed transferred to the Buyer or Affiliated Buyers; Seller
or the Affiliated Seller will execute (and use their best efforts to cause such
employees to execute) agreements which transfer such employees back to the
Seller or Affiliated Seller.  If the Seller, Affiliated Seller or any such
employee do not accept such transfers, (i) Buyer or the Affiliated Buyer shall
be entitled, at its sole discretion, to terminate such employees with all of the
associated costs of such termination (e.g. severance payments, notice payments,
accrued but unpaid paid annual leave, and compensation due as a result of
reinstatement lawsuits transferred employees claim against the Buyer or
Affiliated Buyer) and (ii) all such costs shall be borne by the Seller.
 
7.13  
Contribution to Newco.  Prior to the Closing Date, Goodyear shall cause GDTF to
contribute to Newco:

 
(a)  
all assets used primarily to conduct the French Business as currently operated
in each case free and clear of any Lien, including all such assets in the same
nature as those Transferred Assets referred to under Sections 2.2(a), (b), (c),
(d), (f) and (g), together with the Real Property (the “Contributed Assets”);

 
(b)  
those liabilities in respect of the French Business in the same nature as the
Assumed Liabilities (the “Contributed Liabilities”) (it being understood that in
no event shall any Retained Liability be transferred to Newco).

 
Notwithstanding any other provision of this Agreement or any Related Agreement,
Goodyear and its Affiliates shall promptly reply to any document and information
requests from Buyer and its Affiliates regarding the Spin-off, including without
limitation, any document requests for beginning drafts, final drafts and finally
executed documents related to the Spin-off.
 
ARTICLE 8
 
RESTRICTIVE COVENANTS
 
8.1  
Noncompetition Agreement.  Goodyear and Buyer agree as follows:

 
(a)  
In partial consideration of the payment of the Purchase Price, except as
contemplated or permitted by this Agreement or the Related Agreements and
provided it does not violate applicable Law, for three (3) years (and subject to
the occurrence of) the Closing (the “Restricted Period”), Goodyear and its
Affiliates shall not engage, directly or indirectly, including as a partner,
equity holder,

 

 
31

--------------------------------------------------------------------------------

 

consultant or otherwise, in any business in the locations set forth on the
Corresponding Schedule (collectively, the “Buyer’s Territory”) that designs,
engineers, manufactures, distributes, sells, markets and/or services any Farm
Tires, or any tires substantially similar to Farm Tires (collectively,
“Competing Products”), such restriction including, without limitation, directly
or indirectly, owning an interest in, managing, licensing, operating, joining,
controlling, lending money or rendering financial or other assistance to or
participating in or being connected with any Person that designs, engineers,
manufactures, sells, markets and/or services Competing Products in the Buyer’s
Territory.
 
Provided, however, that notwithstanding the restrictions set forth above:
 
i.  
Goodyear and its Affiliates may engage in such design and engineering activities
in Buyer’s Territory necessary to support the production of Competing Products
manufactured outside the Buyer’s Territory;

 
ii.  
Goodyear and its Affiliates may (x) purchase, sell and service Competing
Products to or for end users (other than original equipment manufacturers) in
Buyer’s Territory, provided, in respect of purchases and sales of any Licensed
Products, that those Licensed Products were either purchased from Buyer or
constituted finished goods transferred to, located at, or owned by Goodyear
and/or its Affiliates retail outlets as of the Closing Date; (y) sell tires
mounted on original equipment vehicles in any location other than Buyer’s
Territory, even with the understanding that such tires will be shipped to
Buyer’s Territory, or (z) take any of the foregoing actions in respect of
(including, without limitation, owning or acquiring an interest in, lending
money to and rendering financial or other assistance to) dealers, distributors
and other Persons that sell or service Competing Products to or for dealers or
end users, other than original equipment manufacturers;

 
iii.  
ownership of securities having no more than two percent of the outstanding
voting power of any competitor which are listed on any national securities
exchange or traded actively in the national over-the-counter market shall not be
deemed to be in violation of this Section 8.1(a) so long as the Person owning
such securities has no other connection or relationship to such competitor;

 
iv.  
Debica may take any of the foregoing actions in respect of Competing Products,
and nothing contained in Section 8.1(a) shall in any way limit Debica from
designing, engineering, manufacturing, distributing, selling, marketing and/or
servicing Debica brand tires;

 
v.  
Trentyre and Magister may continue to sell and market Competing Products in
Africa; and

 

 
32

--------------------------------------------------------------------------------

 

vi.  
Goodyear’s ownership of securities, indirectly or directly, of Debica, Trentyre
and Magister shall not be deemed to be a violation of Section 8.1(a); provided,
that, Goodyear as the sole distributor of Debica brand farm tires through its
wholly-owned entity Goodyear Polska, will not expand its current efforts to
market Debica brand farm tires outside of Poland; and

 
vii.  
Goodyear and its Affiliates may take any of the foregoing actions in respect of
Dunlop-branded industrial tires and nothing contained in Section 8.1(a) shall in
any way limit Goodyear and its Affiliates from designing, engineering,
manufacturing, selling, marketing and/or servicing Dunlop-branded industrial
tires; provided that such Dunlop-branded industrial tires are not identical in
size and type to those included in the definition of Farm Tires.

 
(b)  
If any Party or any of its Affiliates is in breach of the terms of this Section
8.1, then the Restricted Period applicable to that breaching Party and its
Affiliates shall be extended by the length of time that Party or its Affiliates
is in breach.

 
(c)  
The non-compete provisions of Section 8.1(a) shall terminate if (i) Buyer
commences a voluntary Chapter 7 petition in bankruptcy or has such a petition
filed against it, unless Buyer contests such petition and obtains its dismissal
or conversion to Chapter 11, or (ii) Buyer is the subject of a Chapter 11 case
and said case is converted to Chapter 7, or (iii) Buyer discontinues its Farm
Tire business.

 
8.2  
Nonsolicitation.  Except as permitted by this Agreement or the Related
Agreements, and as a separate and independent covenant, for a period of one year
following the Closing:

 
(a)  
Goodyear and its Affiliates will not, in any way, directly or indirectly, (i)
solicit or attempt to solicit for employment any employees or corporate officers
of Buyer with whom Goodyear came in contact during the negotiation, drafting or
performance hereof other than pursuant to one or more general advertisements not
targeted at employees of Buyer, (ii) initiate or maintain contact, or attempt to
initiate or maintain contact with any officer-level employee of Buyer regarding
employment or (iii) induce or attempt to induce any of them to violate the terms
of their contracts, or any employment arrangements, with Buyer, provided,
however, that nothing herein shall prohibit Goodyear or any of its Affiliates
from soliciting or hiring any employee of Buyer after six (6) months from the
date such employee’s employment with Buyer terminates for reasons not associated
with a prohibited solicitation or contact.

 
(b)  
Buyer and its Affiliates will not, in any way, directly or indirectly (i)
solicit or attempt to solicit for employment any employees or corporate officers
of Goodyear or its Affiliates with whom it came in contact during the
negotiation, drafting or performance hereof other than pursuant to one or more
general advertisements not targeted at employees of Goodyear or its Affiliates,
(ii) initiate

 

 
33

--------------------------------------------------------------------------------

 

or maintain contact, or attempt to initiate or maintain contact with any
officer-level employee of Goodyear or its Affiliates regarding employment or
(iii) induce or attempt to induce any of them to violate the terms of their
contracts, or any employment arrangements, with Goodyear or its Affiliates;
provided, however, that nothing herein shall prohibit Buyer or any of its
Affiliates from soliciting or hiring any employee of Goodyear or its Affiliates
after six (6) months from the date such employee’s employment with Goodyear or
its Affiliates terminates for reasons not associated with a prohibited
solicitation or contact.
 
8.3  
Acknowledgment.

 
(a)  
Goodyear and Buyer acknowledge that the covenants set forth in this Article 8
are an essential element of this Agreement and that, but for the agreement to
comply with these covenants by the other Party, the Party would not have entered
into this Agreement.  Goodyear and Buyer acknowledge that this Article
constitutes an independent covenant and shall not be affected by performance or
nonperformance of any other provision of this Agreement.  Goodyear and Buyer
have independently consulted with their respective counsel and after such
consultation agree that the covenants set forth in this Article 8 are reasonable
and proper.

 
(b)  
Goodyear and Buyer agree that the remedy at law for any breach by Goodyear or
Buyer, as the case may be, of this Article 8 will be inadequate and,
notwithstanding any other provision herein, that Buyer or Goodyear, as the case
may be, shall be entitled to injunctive relief.  The Parties intend that the
unenforceability or invalidity of any term of provision of this Article 8 shall
not render any other term or provision contained herein unenforceable or
invalid.  If the activities described in this Article 8 should be deemed by a
court of competent jurisdiction to be too extensive, then the Parties intend
that this Article 8 be construed to cover the maximum scope of business
activities, period of time and geographic area as may be permissible under
applicable Law.

 
(c)  
The payment to Goodyear in consideration for the covenants set forth in Sections
8.1 and 8.2, which is part of the Purchase Price, shall be made by Buyer or an
Affiliate of Buyer that is organized in a state of the United States.

 
ARTICLE 9
 
EMPLOYMENT MATTERS
 
9.1  
Business Employees.

 
(a)  
[Intentionally Omitted.].

 
(b)  
List.  No later than eight (8) Business Days prior to the Closing, Goodyear
shall provide Buyer with a schedule containing a list of the Business Employees
employed at the Amiens North Business, identified by name, date of birth, hire,
date, job title, and salary level or hourly wage.

 

 
34

--------------------------------------------------------------------------------

 

(c)  
Transfer of the Business Employees.

 
i.  
Any and all employment-related Liabilities relating to Goodyear employees other
than the Business Employees shall remain with the applicable Affiliated Sellers.

 
ii.  
Upon the date of the Spin-off, the Business Employees employed at the Amiens
North Business shall be transferred to Newco; provided that, in no event shall
the number of Business Employees employed at the Amiens North Business and
transferred to Newco, Buyer or any Affiliated Buyer as a result of the Spin-off
exceed 537 persons in the aggregate.  In the event a greater number of Business
Employees employed at the Amiens North Business are transferred to Newco, Buyer
or any Affiliated Buyer pursuant to the terms of this Agreement or any Related
Agreement, Goodyear shall indemnify and hold harmless Newco, Buyer or such
Affiliated Buyer, to the fullest extent permitted by Law, for any costs relating
to such excess employees (including wages paid through the effective date of any
termination, costs of benefits paid and provided through the effective date of
any termination) and all of the associated costs of any termination of such
employees (including severance payments, notice payments, accrued but unpaid
annual leave, and compensation due as a result of reinstatement lawsuits such
excess employees may claim against Newco, Buyer or Affiliated Buyer).

 
iii.  
Buyer shall provide, or cause Affiliated Buyers and Newco to provide to the
transferred Business Employees (in respect of their service after the Closing
Date) terms and conditions of employment that, in the aggregate, are of
substantially comparable value to those that apply to or for which such
transferred Business Employees are eligible immediately prior to the Closing,
unless applicable Law or the terms of any applicable agreement (including those
with a transferred Business Employee) require otherwise.

 
iv.  
Buyer and Affiliated Buyers and Newco shall not be bound by any collective
agreements that are applicable to the transferred Business Employees prior to
the Closing Date except insofar as the applicable Law requires taking over such
agreements or instituting similar agreements and except for collective
bargaining agreements that apply industry wide.

 
v.  
Buyer commits, and shall cause Affiliated Buyers and Newco to taking over in
relation to the transferred Business Employees the seniority as well as any
other acquired right which, by application of applicable Law, will be imposed on
Buyer and Affiliated Buyers and Newco.

 
(d)  
Adjustments Payment.  On the Closing Date, Goodyear shall pay to Buyer or Newco,
as applicable, all amounts due to the Business Employees (as increased by all
related social contributions) as (i) paid vacation accruals for the period
ending on the Closing Date (included), and (ii) salaries due for the period from

 

 
35

--------------------------------------------------------------------------------

 

the first day of the calendar month during which the Closing will occur through
the Closing Date.
 
(e)  
Buyer Liability.  Buyer, and Buyer’s Affiliates (including, after the Closing,
Newco), shall be liable for all compensation and benefits due to any Business
Employee on or after the Closing as the result of any action or inaction of
Buyer, or any Affiliates of Buyer, that occurs on or after the Closing.  Buyer,
and Buyer’s Affiliates (including, after the Closing, Newco), shall be solely
responsible for all liability, costs and expenses (including attorneys’ fees)
for all employment claims filed by any Business Employees with respect to events
or circumstances relating to their employment by Buyer or Buyer’s Affiliates,
and with respect to events or circumstances occurring after the Closing.

 
9.2  
Key Employees.  The severance payments and separation benefits provided by Newco
to any Key Employee on and after the Closing shall be at least equal to the
payments and benefits that would have been provided to such Key Employee under
the plans, programs and policies of the EMEA Business prior to the Closing.

 
ARTICLE 10
 
ENVIRONMENTAL MATTERS
 
10.1  
Indemnification for Environmental Costs.

 
(a)  
This Article 10 shall exclusively govern all claims related to Environmental
Costs or other matters arising under Environmental Laws, including any such
claims relating to breaches of representations and warranties or Retained
Liabilities, and shall take precedence over any conflicting or inconsistent
terms elsewhere in this Agreement.

 
(b)  
Goodyear agrees to indemnify, defend and hold harmless Buyer (including any
legal successor thereof) from and against any Environmental Costs resulting
from:

 
i.  
the presence of Hazardous Substances at, on or about the Real Property to the
extent such Hazardous Substances were in, on, under or emanating from the Real
Property prior to the Closing Date or otherwise relate to the ownership or
operation of the Real Property and the French Business by Goodyear or any of its
Affiliates, even if the effects of the presence of the Hazardous Substances are
identified after the Closing Date and including, without limitation, those
matters set forth on the Corresponding Schedule;

 
ii.  
operation of the Real Property and the French Business prior to the Closing
Date;

 
iii.  
the presence of Hazardous Substances at, on or about the Excluded Real Property
to the extent such Hazardous Substances were in, on, under or emanating from the
Real Property prior to, on or after the Closing Date or otherwise relate to the
ownership of the Excluded Real Property by

 

 
36

--------------------------------------------------------------------------------

 

Goodyear or any of its Affiliates, even if the effects of the presence of the
Hazardous Substances are identified after the Closing Date and including,
without limitation, those matters set forth on the Corresponding Schedule; and
 
iv.  
a breach of the representations and warranties in Section 5.16, provided that
any such claim for breach is properly asserted in accordance with Section 13.4.

 
With regard to any claim for Environmental Costs that is or could be based upon
more than one provision of Section 10.1(b), Buyer shall be entitled to recover
the totality of damages effectively incurred as provided under this Agreement.
 
(c)  
Buyer will indemnify, defend and hold harmless Goodyear from and against all
Environmental Costs Caused by Buyer and relating to its operation of the Real
Property and the French Business from and after the Closing Date.  “Caused by
Buyer” means an activity by Buyer that (i) causes the release into the
environment of any Hazardous Substance from the Real Property or (ii) causes any
violation of any Environmental Law.

 
(d)  
Notwithstanding anything to the contrary in this Agreement, the indemnifying
party providing indemnification pursuant to Section 10.1(b)(i), Section
10.1(b)(ii), Section 10.1(b)(iii), Section 10.1(b)(iv) or Section 10.1(c), as
the case may be, shall only be obligated to indemnify the Indemnified Party
hereto pursuant to this Section 10.1 to the extent that:

 
i.  
investigation, remediation, removal, corrective action, containment, closure,
and/or monitoring of Hazardous Substances is required under
applicable  Environmental Laws;

 
ii.  
the indemnified party has acted only in a “Commercially Reasonable Manner” to
minimize the extent of any Environmental Costs;

 
iii.  
there is no net economic benefit to the indemnified party from any action or
remedy  associated with the Environmental Costs;

 
iv.  
the indemnified party has not caused the release or threatened release resulting
in the indemnifying party being responsible for such Environmental Costs, or
changed use of its property to a non-industrial use, or notified a Governmental
Authority of Hazardous Substances on or emanating from the Real Property that
results in the incurrence by either party of Environmental Costs, if such notice
was not required by Environmental Laws or was not necessarily incidental to the
operation or expansion of the EMEA Business;

 
v.  
with regard to any specific claim by Buyer for indemnity for Environmental
Costs, Buyer has not caused or permitted at the Real

 

 
37

--------------------------------------------------------------------------------

 

Property any construction or any disturbance of soil or subsoil, or taken any
other activity affecting the Real Property that resulted in the Environmental
Costs for which the indemnity is sought, other than disturbance of soil or
subsoil in connection with:  (A) maintenance, repair, renovation, or restoration
of buildings, structures, equipment, utilities, private roadways, driveways,
parking lots and landscaping at depths no greater than 48 inches from that
existing on the Real Property at the Closing Date; or (B) any action by Buyer
required for compliance with Law (including Environmental Laws) or legal
requirements related to Permits, which latter two categories of activities are
eligible for indemnity; and
 
vi.  
the indemnified party provides the indemnifying party with written notification
of its indemnification claim within 90 days of obtaining knowledge of the matter
for which indemnification is sought, provided that the indemnified party’s
failure to provide the indemnifying Party notice within such period shall only
reduce the indemnified party’s indemnification claim to the extent that such
delay actually prejudices the indemnifying party.

 
(e)  
The party paying the majority of costs associated with any action for which
indemnification is sought pursuant to Article 10 shall undertake, direct and
control all activities associated with the discharge of its indemnity
obligations under this Agreement (the “Environmental Controlling Party”)
including but not limited to investigation, remediation and the litigation,
negotiation and settlement of claims (“Environmental Indemnification Efforts”);
provided, however, that if costs are equally shared between Goodyear and Buyer,
Buyer shall be the Environmental Controlling Party.  The Environmental
Controlling Party shall afford the other party reasonable advance notice of, and
an opportunity to participate in, any Environmental Indemnification Efforts.

 
i.  
Notwithstanding the foregoing, Buyer may elect to manage any remediation project
affecting the Real Property or the French Business and perform the work as Buyer
chooses, provided that Goodyear shall be responsible only for the actual cost of
performing the work in a Commercially Reasonable Manner, subject also to the
other limitations of this Section 10.1.

 
ii.  
Buyer agrees to fully cooperate with Goodyear in its conduct of any
Environmental Indemnification Efforts.  Such cooperation shall include (but not
be limited to) provision of reasonable access to property and the provision of
utility services necessary to Goodyear’s efforts (such utility services to be
provided at Goodyear’s cost).

 
iii.  
Goodyear shall: (A) take all reasonable precautions to prevent its Environmental
Indemnification Efforts from causing significant interference with Buyer’s
operation of the French Business; (B) use a

 

 
38

--------------------------------------------------------------------------------

 

nationally recognized environmental consulting firm to conduct any Environmental
Indemnification Efforts; (C) comply with Buyer’s reasonable security
requirements; (D) provide Buyer with reasonable notice prior to entry onto
Buyer’s property; and (E) provide Buyer a copy of all material reports prepared.
 
(f)  
In the period between the date of this Agreement and Closing, Goodyear and Buyer
shall negotiate in good faith and determine whether any existing environmental
conditions relating to the Real Property and the French Business would form the
basis of a valid claim for Environmental Costs under this Article 10.  With
respect to any such matters, at Titan’s request, Goodyear shall promptly take
all necessary corrective action prior to Closing in accordance with the terms of
this Agreement at Goodyear’s sole cost and expense. Goodyear’s completion of the
foregoing actions shall not be deemed to relieve Goodyear of its indemnification
obligations for the matters described in this Article 10.

 
(g)  
For purposes of Article 10 and Section 5.16:

 
“Environmental Costs” shall mean all costs and expenses (including unrecoverable
costs such as wages, benefits and overhead, and reasonable attorneys’ and
consultants’ fees) and/or damages (including, without limitation, Third Party
damages for personal injury or property damage) resulting from:
 
a. the presence, release or threatened release into the Environment of any
Hazardous Substances at, on, about or from the Real Property or Excluded Real
Property, including but not limited to any Required Remedial Measures, or
 
b. any violation of any applicable Law (including any Environmental Law), in all
cases to the extent necessary to come into compliance with such Law or to
satisfy such Third Party claims.
 
“Environmental Law(s)” shall mean any applicable federal, state, local or
foreign law, regulation or permit in effect relating to pollution or protection
of human health or the environment, including without limitation any law,
regulation or permit governing Hazardous Substances.
 
“Hazardous Substances” shall mean (A) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “toxic substances,” “pollutants,” or words of similar import, under any
Environmental Law, and (B) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by an Environmental Law or
Governmental Authority.
 
“Commercially Reasonable Manner” shall mean a manner which utilizes commercially
reasonable methods and costs for Required Remedial Measures permitted by
applicable Environmental Laws determined from the perspective of a reasonable
business person acting (without regard to the availability of indemnification
hereunder) to achieve compliance with applicable Environmental
 

 
39

--------------------------------------------------------------------------------

 

Laws and permits or to satisfy liability under Environmental Laws or to third
parties including, without limitation, the use of risk-based remedies,
institutional or engineering controls, or deed restrictions, provided such
remedies, controls or restrictions do not unreasonably interfere with Buyer’s
continued use of the Real Property.
 
“Required Remedial Measures” shall mean all actions or other measures required
under applicable Environmental Laws respecting the presence, release or
threatened release into the environment, of any Hazardous Substances on or from
the Real Property, including investigation, remediation, removal, corrective
action, containment, closure, and/or monitoring.
 
ARTICLE 11
 
CONDITIONS PRECEDENT
 
11.1  
Conditions Precedent to Goodyear’s Performance.  Goodyear is obligated to
consummate the transactions described in this Agreement on the Closing Date and
to perform its other covenants and agreements according to the terms and
conditions of this Agreement if, on or before the Closing Date, each of the
conditions set forth in this Section 11.1 is satisfied:

 
(a)  
Representations and Warranties of Buyer.  Buyer’s representations and warranties
in this Agreement that are qualified as to materiality or Material Adverse
Change are true and complete in all respects when made and on the Closing Date
as though made as of the Closing Date (except for those representations and
warranties that are made as of a specific time, which shall be true as of such
specific time), except for inaccuracies of representations and warranties which,
individually or in the aggregate, do not constitute a Buyer Material Adverse
Change.

 
(b)  
Performance of Buyer.  Buyer has performed, satisfied and complied with all of
its covenants and agreements, and satisfied all of its obligations and
conditions required by this Agreement to be performed, complied with, or
satisfied on or before the Closing Date, in each case, in all material respects.

 
(c)  
Absence of Litigation.  No Action, suit or Proceeding before any court or any
Governmental Authority seeking to restrain or prohibit the transactions
contemplated by this Agreement, that if successful would reasonably be expected
to result in a Material Adverse Change, has been instituted and not dismissed.

 
(d)  
Buyer’s Certificate.  Buyer has delivered a certificate dated as of the Closing
Date and signed by a duly authorized officer, certifying that the conditions
specified in Section 11.1(a) and Section 11.1(b) are fulfilled.

 
(e)  
Resolutions.  Goodyear shall have received a true and complete copy, certified
by the Secretary or Assistant Secretary of Buyer, of the resolutions duly and
validly adopted by the Board of Directors of Buyer evidencing its authorization
of the

 

 
40

--------------------------------------------------------------------------------

 

execution and delivery of this Agreement and the Related Agreements to which it
is a party and the consummation of the transactions contemplated hereby and
thereby.
 
(f)  
Approvals.  All waiting periods, if any, under Antitrust Laws relating to the
transactions contemplated in this Agreement have expired or terminated early and
all material antitrust approvals required to be obtained prior to the Closing in
connection with the transactions contemplated in this Agreement have been
obtained and are unconditional.

 
11.2  
Conditions Precedent to Buyer’s Performance.  Buyer is obligated to consummate
the transactions described in this Agreement on the Closing Date and to perform
its other covenants and agreements according to the terms and conditions of this
Agreement if, on or before the Closing Date, each of the conditions set forth in
this Section 11.2 is satisfied:

 
(a)  
Representations and Warranties.  Goodyear’s representations and warranties in
this Agreement are true and complete in all respects when made and as of the
Closing Date as though made on the Closing Date (except for those
representations and warranties that are made as of a specific time, which shall
be true and complete as of such specific time), except for inaccuracies of
representations and warranties which, individually or in the aggregate, do not
constitute a Material Adverse Change.

 
(b)  
Performance of Goodyear.  Goodyear has performed, satisfied, and complied with,
and has caused Affiliated Sellers to perform, satisfy and comply with, all of
their respective covenants and agreements and satisfied all of their respective
obligations and conditions required by this Agreement to be performed, complied
with or satisfied on or before the Closing Date, in each case, in all material
respects.

 
(c)  
Absence of Litigation.  No Action, suit or Proceeding before any court or any
Governmental Authority seeking to restrain or prohibit the transactions
contemplated by this Agreement, that if successful would reasonably be expected
to result in a Material Adverse Change, has been instituted and not dismissed.

 
(d)  
Goodyear’s Certificate.  Goodyear has delivered a certificate dated as of the
Closing Date and signed by a duly authorized officer, certifying that the
conditions specified in Section 11.2(a) and Section 11. 2(b) are fulfilled.

 
(e)  
Resolutions.  Buyer shall have received a true and complete copy, certified by
the Secretary or Assistant Secretary of Goodyear of the resolutions duly and
validly adopted by the Board of Directors of Goodyear evidencing its
authorization of the execution and delivery of this Agreement and the Related
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby.

 

 
41

--------------------------------------------------------------------------------

 

(f)  
Consents.  Goodyear has obtained and delivered to Buyer the consents and
approvals required in connection with the transactions contemplated in this
Agreement that are set forth on the Corresponding Schedule.

 
(g)  
Approvals.  All waiting periods, if any, under Antitrust Laws relating to the
transactions contemplated in this Agreement have expired or terminated early and
all material antitrust approvals required to be obtained prior to the Closing in
connection with the transactions contemplated in this Agreement have been
obtained and unconditional.

 
(h)  
Lien Discharges.  All actions necessary to release and discharge any and all
Liens with respect to the Business Assets or the Newco Shares, if any,
including, without limitation, the execution and filing of lien termination
statements and other instruments, shall have been completed.

 
(i)  
Spin-off.  The Spin-off has been completed in accordance with a contribution
agreement substantially in the form of Exhibit G (the “Contribution Agreement”),
the assets and liabilities of Newco are solely those of the French Business and
Newco shall be a disregarded entity for United States federal and state income
tax purposes.

 
(j)  
ANLAS Bailment Agreement.  Newco shall have entered into a bailment agreement
with Anlas Anadolu Lastik San ve TIC AS in a form reasonably acceptable to
Buyer.

 
(k)  
Transfer of Business Employees Employed at the Amiens North Business.  The
number of Business Employees employed at the Amiens North Business that are
transferred to Newco, Buyer or any Affiliated Buyer as a result of the Spin-off
does not exceed 537 persons in the aggregate.

 
(l)  
Ancillary Agreements; Related Agreements.  The Parties shall have completed
negotiation of the Ancillary Agreements and the Related Agreements contemplated
hereby to be negotiated and agreed upon by the parties, and shall have completed
negotiation of the exhibits and schedules to the Ancillary Agreements and the
Related Agreements, to the extent this Agreement and the Ancillary Agreements
and the Related Agreements contemplate such completion prior to Closing.

 
(m)  
Material Adverse Change.  There shall not, at any time after September 30, 2010,
have been any Material Adverse Change affecting the Business.

 
(n)  
Real Property.  Goodyear has delivered, to Buyer’s satisfaction, in its
reasonable discretion, (i) evidence that Newco will have on the Closing Date
good and marketable title to the Real Property, (ii) deeds for the Real Property
duly drawn up by a French notary which establish the detailed designation of the
Real Property and the origin of its ownership, (iii) evidence that the Real
Property is free and clear of all Liens, and (iv) a description of each
building, construction and installation on the Real Property.

 

 
42

--------------------------------------------------------------------------------

 

11.3  
Waiving Conditions.  Goodyear may waive any of the conditions set forth in
Section 11.1 and Buyer may waive any of the conditions set forth in Section
11.2, in whole or in part, each in its sole and absolute discretion.

 
ARTICLE 12
 
CLOSING
 
12.1  
Closing Date.  The Closing will take place in the United States at a location to
be mutually agreed upon by the parties, at 10:00 a.m. Cleveland, Ohio time on
the last Business Day of the next calendar quarter occurring no less than 15
days following the date on which the last of the conditions set forth in Article
11 is satisfied or waived, unless a different date is mutually agreed upon by
the parties.  The Parties may mutually agree in writing to have the Closing at
another place and time.  The Closing will be effective as of 12:01 a.m. Akron,
Ohio time on the day the Closing occurs (“Closing Date”).  The Closing may be
consummated by the exchange of signature pages by facsimile, portable document
format or overnight mail.

 
12.2  
Deliveries by Buyer.  At the Closing, Buyer shall deliver to Goodyear the
following, each duly executed by Buyer or its Affiliates:

 
(a)  
the Preliminary Purchase Price required by Section 4.1 of this Agreement;

 
(b)  
Farm Tire Supply Agreement (Turkey), substantially in the form of Exhibit A-1
(the “Turkey Supply Agreement”), the Farm Tire Supply Agreement (Poland),
substantially in the form of Exhibit A-2 (the “Poland Supply Agreement”), and
the Farm Tire Supply Agreement (South Africa), substantially in the form of
Exhibit A-3 (the “South Africa Supply Agreement”);

 
(c)  
Trademark License Agreement (EMEA - Goodyear Brand), substantially in the form
of Exhibit B-1, and Trademark License Agreement (EMEA - Fulda Brand),
substantially in the form of Exhibit B-2;

 
(d)  
Shared Patent and Know-How License Agreement, substantially in the form of
Exhibit C;

 
(e)  
Patent Assignment Agreement, substantially in the form of Exhibit D (the “Patent
Assignment Agreement”);

 
(f)  
Bailment Agreement (South Africa), substantially in the form of Exhibit E-1 (the
“Bailment Agreement (South Africa))” and Bailment Agreement (Turkey),
substantially in the form of Exhibit E-2 (the “Bailment Agreement (Turkey)”);

 
(g)  
an assignment agreement for the Customer Contracts, in the form agreed to by the
parties (the “Assignment Agreement”);

 

 
43

--------------------------------------------------------------------------------

 

(h)  
an assumption agreement, confirming Buyer’s assumption of the Assumed
Liabilities in accordance with Section 3.1, in the form agreed to by the parties
(the “Assumption Agreement”);

 
(i)  
a distributor agreement between Goodyear Lastikleri TAS and Buyer in a form to
be agreed to by the parties (the “Turkey Distributor Agreement”);

 
(j)  
Fabric Supply Agreement (Amiens South) substantially in the form of Exhibit H
(the “Fabric Supply Agreement (Amiens South)”) and Fabric Supply Agreement
(Luxembourg) substantially in the form of Exhibit I (the “Fabric Supply
Agreement (Luxembourg)”);

 
(k)  
a sleeves supply agreement between Debica and Newco in a form to be agreed to by
the parties (the “Sleeves Supply Agreement (Debica)”);

 
(l)  
French SPA;

 
(m)  
Ancillary Agreements; and

 
(n)  
all other documents required to be delivered by Buyer under this Agreement or
any Related Agreement.

 
12.3  
Deliveries by Seller.  At the Closing, Goodyear shall deliver to Buyer the
following, each duly executed by Goodyear or its Affiliates:

 
(a)  
a general assignment and bill of sale, in the form agreed to by the parties (the
“Assignment and Bill of Sale”);

 
(b)  
Turkey Supply Agreement;

 
(c)  
Poland Supply Agreement;

 
(d)  
South Africa Supply Agreement;

 
(e)  
Trademark License Agreement (EMEA - Goodyear Brand);

 
(f)  
Trademark License Agreement (EMEA - Fulda Brand);

 
(g)  
Patent and Know-How License Agreement;

 
(h)  
Patent Assignment Agreement;

 
(i)  
Bailment Agreement (South Africa);

 
(j)  
Assignment Agreement;

 
(k)  
Assumption Agreement;

 
(l)  
Turkey Distributor Agreement;

 

 
44

--------------------------------------------------------------------------------

 

(m)  
Fabric Supply Agreement (Amiens South);

 
(n)  
Fabric Supply Agreement (Luxembourg);

 
(o)  
Sleeves Supply Agreement (Debica);

 
(p)  
French SPA;

 
(q)  
Ancillary Agreements;

 
(r)  
the Contribution Agreement showing, in detail reasonably satisfactory to Buyer,
all assets and liabilities transferred to Newco by GDTF under the Spin-off; and

 
(s)  
all other documents required to be delivered by Seller under this Agreement or
any Related Agreement.

 
12.4  
Further Assurances.  From time to time following the Closing, Buyer, on the one
hand, and Goodyear, on the other, shall, or shall cause its Affiliates to, at
the reasonable request of the other Party, execute, acknowledge and deliver, at
the sole cost of the requesting Party or Parties, such assignments, conveyances
consents, assurances, instruments of transfer or assumption and other
instruments, and shall take such other actions consistent with the terms of this
Agreement, as may be reasonably necessary to vest in Buyer all right, title and
interest of Goodyear and Affiliated Sellers in and to the Business Assets and
the Newco Shares otherwise to consummate the transactions contemplated hereby.

 
ARTICLE 13
 
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
 
13.1  
Survival.  The representations, warranties, covenants and agreements contained
in this Agreement will survive the Closing only for the applicable period set
forth in this Article 13.

 
13.2  
Representations and Warranties.  All of the representations and warranties
contained in this Agreement terminate at 5:00 p.m. Cleveland, Ohio time on the
two year anniversary of the Closing Date, except that (i) the representations
and warranties in Section 5.8 (Taxes) and Section 5.17 (Permits) shall survive
until sixty (60) days after the applicable statute of limitations period; (ii)
the representations and warranties in Section 5.1 (Organization and Existence),
Section 5.3 (Corporate Authority), Section 5.16 (Environmental Matters), Section
6.1 (Organization and Existence) and Section 6.2 (Corporate Authority) survive
indefinitely.

 
13.3  
Covenants and Agreements.  Covenants and agreements that do not have specific
time periods of applicability survive the Closing Date indefinitely. Covenants
and agreements that have specific time periods of applicability survive the
Closing Date for the periods prescribed.

 

 
45

--------------------------------------------------------------------------------

 

13.4  
Notice of Claim.  No party is obligated to indemnify the other for breach of any
representation, warranty, covenant or agreement unless notice of a claim for
indemnification with respect to that breach has been delivered to it as provided
in Article 14, as the case may be, prior to the end of the applicable survival
period.

 
ARTICLE 14
 
GENERAL INDEMNIFICATION
 
14.1  
Indemnification of Buyer.  Subject to the limitations set forth in this Article
and Article 10, Goodyear shall defend, indemnify and hold harmless Buyer and the
Affiliated Buyers from and against any and all actions, suits, charges,
complaints, claims, demands, injunctions, judgments, orders and rulings and any
and all Losses incurred by Buyer or an Affiliated Buyer as a result of:

 
(a)  
any breach of a representation, warranty, covenant or agreement of Goodyear
contained in this Agreement; or

 
(b)  
any of the Retained Liabilities.

 
14.2  
Indemnification of Goodyear.  Subject to the limitations set forth in this
Article, Buyer shall defend, indemnify and hold harmless Goodyear and the
Affiliated Sellers from and against any and all actions, suits, charges,
complaints, claims, demands, injunctions, judgments, orders and rulings and any
and all Losses incurred by Goodyear as a result of:

 
(a)  
any breach of any representation, warranty, covenant or agreement of Buyer
contained in this Agreement; or

 
(b)  
any of the Business Liabilities.

 
14.3  
Claim; Limitations.  Except as otherwise provided herein, no amount shall be
payable in indemnification under this Article 14 in respect of any claim (each,
a “Claim”) unless the aggregate amount of Losses in respect of which Buyer or
Goodyear, respectively, would be liable under Article 14 of this Agreement and
Article 14 of the LAT Agreement, exceeds in the aggregate One Million Dollars
($1,000,000) (the “Threshold”), in which case all Losses in respect of which
Buyer or Goodyear, respectively, would be liable under Article 14 of this
Agreement and Article 14 of the LAT Agreement will be indemnified.  In addition:

 
(a)  
no claim for indemnification shall be asserted with respect to any single Claim
for Losses in an amount less than Twenty Five Thousand Dollars ($25,000) and no
such claim shall be considered for calculation of the Threshold;

 
(b)  
all Losses arising from the same operative facts and circumstances shall be
deemed a single aggregate Claim;

 

 
46

--------------------------------------------------------------------------------

 

(c)  
no claim for indemnification under this Article 14 shall first be asserted after
the expiration of the applicable survival period set forth in Article 13 of this
Agreement;

 
(d)  
notwithstanding anything else set forth herein, none of the limitations for
claims in this Section 14.3 (including, without limitation, the Threshold) apply
to (i) indemnification obligations under Sections 14.1(b) or 14.2(b) of this
Agreement, (ii) indemnification obligations for breach of Goodyear’s covenant
set forth in Section 7.8 of this Agreement, or (iii) indemnification obligations
under Article 10 of this Agreement; and

 
(e)  
for the purpose of determining whether the Threshold or the de minimis amount
set forth under Section 14.3(a) above has been reached, Losses expressed in
currencies other than in US Dollars shall be converted in US Dollars on the
basis of the relevant exchange rate as published in the New York Times on the
day upon which the corresponding indemnification shall be due or would have been
due had the Threshold been then reached.

 
14.4  
Procedures for Claims.  If any claims are asserted by any Party which is
entitled to indemnification hereunder (the “Indemnified Party”), which, if
sustained, could result in an indemnifiable claim by a Party (an “Indemnifiable
Claim”), the Indemnified Party shall promptly provide written notice (an
“Indemnity Notice”) to the Party responsible for such indemnification (the
“Indemnifying Party”) of such claim, including the amount of the claim, the
basis of the claim and the provisions of this Agreement under which the claim is
asserted.  The Indemnified Party shall give the Indemnity Notice to the
Indemnifying Party as promptly as practicable and before expiration of the
indemnification survival or claim period set forth in Article 13; provided,
however, that the failure of the Indemnified Party to give timely notice
hereunder shall not relieve the Indemnifying Party of its obligations hereunder
unless and only to the extent that such failure caused the Losses for which the
Indemnifying Party is obligated to be greater than they would have been had the
Indemnified Party given timely notice.

 
14.5  
Third-Party Claims.  If an Indemnified Party receives notice of the assertion of
a claim from a Third Party in respect of which the Indemnified Party may have a
claim under Section 14.1 or 14.2, as the case may be (a “Third Party Claim”),
then the following shall apply:

 
(a)  
The Indemnified Party shall promptly (and in any event within ten (10) calendar
days after the service of the citation or summons or similar legal process)
provide an Indemnity Notice of such Third Party Claim to the Indemnifying Party;
provided, however, that the failure of the Indemnified Party to give timely
notice hereunder shall not relieve the Indemnifying Party of its obligations
hereunder unless and only to the extent that such failure caused the Losses for
which the Indemnifying Party is obligated to be greater than they would have
been had the Indemnified Party given timely notice.  Such Indemnity Notices
shall describe in reasonable detail the nature of the Third Party Claim and the
basis for the Indemnified Party’s claim under Section 14.1 or 14.2, as the case
may be.

 

 
47

--------------------------------------------------------------------------------

 

(b)  
Upon receipt of an Indemnity Notice, the Indemnifying Party shall have the
right, but not the obligation, to assume the defense of such Third Party Claim
with counsel reasonably satisfactory to the Indemnifying Party so long as,
within thirty (30) days after receipt of an Indemnity Notice, the Indemnifying
Party confirms in writing its responsibility therefore and demonstrates to the
reasonable satisfaction of the Indemnified Party its financial capability to
undertake the defense and provide indemnification with respect to such Third
Party Claim; provided, however, that:

 
i.  
the Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into any settlement of such Third Party Claim
or ceasing to defend against such matter or claim (with such approval not being
unreasonably withheld or delayed);

 
ii.  
no Indemnifying Party shall consent to the entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by each claimant or plaintiff to each Indemnified Party of a full and complete
release from all liability in respect of such Third Party Claim; and

 
iii.  
the Indemnifying Party shall not be entitled to control (but shall be entitled
to participate at its own expense in the defense of), and the Indemnified Party
shall be entitled to have sole control over, the defense or settlement of any
Third Party Claim to the extent the matter or claim seeks an order, injunction,
non-monetary or other equitable relief against the Indemnified Party that, if
successful, could materially interfere with the business, operations, assets,
condition (financial or otherwise) or prospects of the Indemnified Party. If the
Indemnifying Party fails to assume the defense of such Third Party Claim within
thirty (30) calendar days after receipt of the Indemnity Notice in respect
thereof, the Indemnified Party against which such Third Party Claim has been
asserted shall (upon delivering written notice to such effect to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such Third Party Claim (which undertaking shall, to the extent the
Indemnified Party is entitled to indemnification under Section 14.1. or 14.2, as
applicable, in respect of such Third Party Claim, be at the Indemnifying Party’s
cost and expense, and on behalf of, and for the account and risk of, the
Indemnifying Party), subject to the right of the Indemnifying Party to assume
the defense of such Third Party Claim at any time prior to settlement,
compromise or final determination thereof; provided, however, that the
Indemnified Party shall not enter into any such compromise or settlement without
the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed.  In the event the Indemnified Party assumes
the defense of the Third Party Claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.  The Indemnifying Party shall not be liable for any
settlement of any action effected without its consent, but if

 

 
48

--------------------------------------------------------------------------------

 

settled with the consent of the Indemnifying Party, or if there be a final
judgment beyond review or appeal, for the claimant in any such Third Party
Claim, the Indemnifying Party agrees to indemnify and hold harmless the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment.
 
If the Indemnifying Party fails to assume the defense of such Third Party Claim
within thirty (30) calendar days after receipt of the Indemnity Notice in
respect thereof, the Indemnified Party against which such Third Party Claim has
been asserted shall (upon delivering written notice to such effect to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such Third Party Claim (which undertaking shall, to the extent the
Indemnified Party is entitled to indemnification under Section 14.1. or 14.2, as
applicable, in respect of such Third Party Claim, be at the Indemnifying Party’s
cost and expense, and on behalf of, and for the account and risk of, the
Indemnifying Party), subject to the right of the Indemnifying Party to assume
the defense of such Third Party Claim at any time prior to settlement,
compromise or final determination thereof; provided, however, that the
Indemnified Party shall not enter into any such compromise or settlement without
the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed.  In the event the Indemnified Party assumes
the defense of the Third Party Claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.  The Indemnifying Party shall not be liable for any
settlement of any action effected without its consent, but if settled with the
consent of the Indemnifying Party, or if there be a final judgment beyond review
or appeal, for the claimant in any such Third Party Claim, the Indemnifying
Party agrees to indemnify and hold harmless the Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.
 
(c)  
Any party which does not undertake the defense of a Third Party Claim may, at
its own expense, retain such additional attorneys and other advisors as it shall
deem necessary, which attorneys and advisors shall be permitted by the party
undertaking such defense, and its attorneys, to observe and participate in the
defense of such Third Party Claim.

 
14.6  
Payments and Offsets.  Payments under this Article 14 shall be made as follows:

 
(a)  
An Indemnifying Party shall pay in immediately available funds any amounts due
and owing to the other Indemnified Party as a result of any occurrence that
gives rise to indemnification under this Article 14.

 
(b)  
In the case that an Indemnified Party recovers from a Third Party all or any
part of an amount paid to it pursuant to this Article 14, including any
tax-related benefits that may be realized by that Party in respect of the
Losses, the Indemnified Party shall reimburse the Indemnifying Party for the
amount so recovered, but not in excess of any amount previously paid.

 

 
49

--------------------------------------------------------------------------------

 

(c)  
Any payment due under this Section shall be reduced by the amount of reasonably
expected insurance proceeds.

 
14.7  
Exclusive Remedy.  Except as otherwise provided for in this Agreement
(including, without limitation, the equitable remedies under Article 8 hereof
and indemnification for environmental matters under Article 10 of this
Agreement), following the Closing Date, the indemnification provided by this
Article is the exclusive remedy for the Parties with respect to this Agreement
and the transactions contemplated by this Agreement.  However, claims for actual
fraud are not limited by this Section 14.7.

 
14.8  
French SPA; Contribution Agreement.  The Parties agree that neither the French
SPA nor the Contribution Agreement shall expand or reduce the rights and
obligations and liabilities of the Parties under this Agreement. In the event of
a conflict between this Agreement, the French SPA and the Contribution
Agreement, the provisions of this Agreement shall control the other two
agreements and the French SPA shall control over the Contribution Agreement.

 
ARTICLE 15
 
GOVERNING LAW; DISPUTE RESOLUTION
 
15.1  
Governing Law.  This Agreement will be governed and construed in accordance with
the substantive Laws of the State of New York, except for any Laws of that state
that would require the application of the substantive Laws of a different
jurisdiction.

 
15.2  
Exclusive Jurisdiction.  To the extent subject matter jurisdiction exists, Buyer
and Goodyear agree that any action arising out of or relating to this Agreement
shall be brought in any United States District Court having jurisdiction over
the Parties.  Each Party irrevocably consents to the jurisdiction and venue of
such courts (and of the appropriate appellate courts thereof) in any such
action, claim or proceeding and irrevocably waives, to the fullest extent
permitted by Law, any objection that it may now or hereafter have to the laying
of the venue of any such action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  Process in any such action, suit or proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court.

 
15.3  
Requirement for Mutual Consultation.  In the event of a dispute between or among
the Parties arising out of or in connection with this Agreement, the Parties
will make every effort to resolve, promptly and in good faith, such dispute.  In
the event that the dispute cannot be resolved, either Party may notify the other
of the existence of a possible deadlock by sending a letter signed by management
responsible for the operation of this Agreement to management of the other
Party.  Within 15 Business Days after receipt of that notice, management of the
Parties shall arrange to meet at a mutually agreeable time and place, and
thereafter as often as they reasonably deem necessary for a period of 90 days
from the date of that first meeting, to exchange relevant information and to
attempt to resolve the dispute.  In the event that responsible management have
not been

 

 
50

--------------------------------------------------------------------------------

 

successful in resolving the dispute within 90 days after receipt of the notice,
either Party may initiate an action or take such other action as is permitted
under this Agreement in accordance with the time periods set out elsewhere in
this Agreement, or, in each case, under any of the Related Agreements.  Except
as otherwise set forth herein or therein, each Party shall be responsible for
its own legal fees and expenses.
 
15.4  
Extraordinary Remedies.  Notwithstanding the requirement for mutual
consultation, (a) either party may at any time initiate an action to prevent the
disclosure of its Confidential Information (as defined in the Confidentiality
Agreement and the Related Agreements); (b) either party may initiate an action
in respect of any of the equitable remedies to which it is entitled and (c)
Goodyear may at any time initiate an action to prevent the misuse of a Goodyear
trademark.

 
ARTICLE 16
 
TERMINATION
 
16.1  
Termination of Agreement.

 
(a)  
The Parties may terminate this Agreement prior to the Closing as provided below:

 
i.  
the Parties may terminate this Agreement by mutual written consent;

 
ii.  
Buyer may terminate this Agreement by giving written notice to Goodyear if any
of the conditions precedent under Section 11.2 are not capable of being
fulfilled;

 
iii.  
Goodyear may terminate this Agreement by giving written notice to Buyer if any
of the conditions precedent under Section 11.1 are not capable of being
fulfilled;

 
iv.  
Buyer or Goodyear may terminate this Agreement by giving written notice to the
other if the Closing has not occurred on or before June 30, 2012 (the
“Termination Date”) because of the failure of any condition precedent under
Section 11.1 or 11.2; and

 
v.  
by Buyer, within 15 Business Days following delivery to Buyer of a Supplemental
Schedule under Section 7.5 that contains new disclosure of any event or
development that would reasonably be expected to result in a Material Adverse
Change.

 
The Parties acknowledge that the Termination Date shall not be deemed affected
in any manner by any court case or government decision which delays or hinders,
in any manner, the Closing.
 
(b)  
However, no Party may terminate this Agreement under clauses (ii) through (v)
above if the basis for termination results from a breach by the Party of any of
its representations, agreements or covenants contained in this Agreement or if
the

 

 
51

--------------------------------------------------------------------------------

 

party seeking termination is otherwise in material breach of its obligations
hereunder.
 
16.2  
Effect of Termination.  If either Party terminates this Agreement under Section
16.1, all obligations of the Parties under this Agreement or the Related
Agreements will terminate without any liability of either Party to the other
Party except that (a) this Section 16.2 shall survive termination; (b) the
Confidentiality Agreement shall remain in full force and effect and survive the
termination of this Agreement for any reason, subject to its stated expiration
date; and (c) no party shall be relieved of its liability for any intentional
breach of this Agreement, including a failure to comply with its obligations
under the Agreement, prior to termination, and the non-breaching party’s right
to pursue all remedies in equity and at law shall survive termination and be
available.

 
ARTICLE 17
 
 
 
MISCELLANEOUS
 
17.1  
Notices.  Any notice under this Agreement shall be in writing.  Any notice
delivered as provided in this Section 17.1 is effective upon receipt by a
party.  A party may change its notice address by notice to the other party.  All
notices shall be delivered:

 
(a)  
personally;

 
(b)  
by facsimile;

 
(c)  
by nationally recognized overnight courier service; or

 
(d)  
by registered or certified mail, return receipt requested, postage prepaid, as
follows:

 
If to Buyer:                            Maurice M. Taylor, Jr.
Titan Tire Corporation
2701 Spruce Street
Quincy, Illinois 62301
U.S.A.
Facsimile No.: 1 (217) 228-3166
 

 
52

--------------------------------------------------------------------------------

 

                                With a copy to:
                                Cheri T. Holley
General Counsel
Titan International, Inc.
2701 Spruce Street
Quincy, Illinois 62301
U.S.A.
Facsimile No.: 1 (217) 228-3040
 
                                With a second copy to:
 
Robert J. Diehl, Jr., Esq.
Bodman LLP
6th Floor at Ford Field
1901 St. Antoine Street
Detroit, Michigan 48226
U.S.A.
Facsimile No.: 1 (313) 393-7579
 
If to Goodyear:             The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316
U.S.A.
Attention:  Corporate Secretary
Facsimile No.: 1 (330) 796-8836
 
                                With a copy to:
 
                                Laura Thompson
Vice President, Business Development
The Goodyear Tire & Rubber Company
1144 East Market Street
Akron, Ohio 44316
USA
                                Facsimile No.: 1 (330) 796-5034
 
                                With a second copy to:
 
                                Squire, Sanders & Dempsey L.L.P.
4900 Key Tower
127 Public Square
Cleveland, Ohio  44114-1304
U.S.A.
Attention:  Carolyn J. Buller, Esq.
and Cipriano S. Beredo, Esq.
Facsimile No.: 1 (216) 479-8780
 

 
53

--------------------------------------------------------------------------------

 

17.2  
Enforcement.  The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or otherwise breached.  It is agreed that the Parties
shall be entitled to an injunction or conjunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity.

 
17.3  
Waiver.  None of the provisions of this Agreement may be waived except in
writing.  A Party may enforce any provision of this Agreement even if it has not
previously enforced that provision or any other provisions of this Agreement.

 
17.4  
Captions.  The captions set forth in this Agreement are for convenience only and
are not considered as part of this Agreement, nor affect in any way the meaning
of the terms and provisions of this Agreement.

 
17.5  
Successors and Assigns.  The terms and conditions of this Agreement inure to the
benefit of and are binding upon the respective successors and permitted assigns
of the Parties.  Neither Party, without the express written consent of the other
Party, may assign this Agreement, except either Party may assign all or part of
its rights and obligations under this Agreement to one or more
Subsidiaries.  This assignment will not release a Party of any of its
obligations.

 
17.6  
Severability.  The Parties intend this Agreement to be enforced as
written.  However, if a court determines that a provision of this Agreement is:

 
(a)  
unlawful, the provision will be severed from this Agreement and the remainder of
this Agreement will remain in full force and effect; or

 
(b)  
invalid or unenforceable:

 
i.  
the provision will remain in effect in any other circumstances,

 
ii.  
the Agreement will otherwise remain valid and enforceable, and

 
iii.  
the court may reduce the duration or area, or both, of the provision, if the
invalidity or unenforceability is because of the duration or area covered stated
in the provision and in its amended form the provision will then be enforceable.

 
17.7  
No Third-Party Beneficiaries or Right to Rely.  Notwithstanding anything to the
contrary in this Agreement:

 
(a)  
nothing in this Agreement is intended to grant to any Third Party (including,
but not limited to, to any former, current or future employees or officers of
any Party or any of their dependents or beneficiaries, any Subsidiary or any
labor union) any rights, as a third party beneficiary or otherwise;

 

 
54

--------------------------------------------------------------------------------

 

(b)  
no Third Party may rely on any of the representations, warranties, covenants or
agreements contained in this Agreement; and

 
(c)  
no Party will incur any liability or obligation to any Third Party because of
any reliance by that Third Party on any representation, warranty, covenant or
agreement in this Agreement.

 
17.8  
Counterparts.  This Agreement may be executed in more than one
counterpart.  Each counterpart is an original and together constitute one and
the same agreement. A signature to this Agreement delivered by facsimile or
other electronic means is valid.

 
17.9  
Time of Essence.  Time is of the essence with respect to this Agreement.

 
17.10  
No Strict Construction.  The language used in this Agreement is the language
chosen by the Parties to express their mutual intent.  No rule of strict
construction will be applied against either Party.

 
17.11  
Expenses.  Except as otherwise expressly set forth in this Agreement, each of
the Parties shall pay its own expenses incurred by it in negotiating, preparing,
closing and performing this Agreement and the Related Agreements.

 
17.12  
Currency/Method of Payment.  Unless otherwise specifically provided in this
Agreement, (a) all references to amounts of money are lawful money of the United
States, and (b) all payments of money shall be made in immediately available
funds.

 
17.13  
Miscellaneous.  As used in this Agreement, the Corresponding Schedules, the
Supplemental Schedules, the Exhibits and the Related Agreements:

 
(a)  
the singular and plural include each other;

 
(b)  
each gender includes both genders; and

 
(c)  
words and phrases defined in this Agreement have the same meaning in the
Corresponding Schedules, the Exhibits, the Supplemental Schedules and Related
Agreements unless specifically provided to the contrary.

 
17.14  
Entire Agreement: Amendment.  This Agreement, together with the Related
Agreements, the Confidentiality Agreement, and the schedules and exhibits to all
such agreements, constitutes the sole understanding of the Parties and
supersedes all other prior agreements and understandings, oral or written,
between the Parties with respect to these matters. No modification of this
Agreement is binding unless the modification is in writing and duly executed by
the Party against which the modification would apply.

 



 
55

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Goodyear and Buyer have caused this Agreement to be signed,
all as of the date first written above.
 
THE GOODYEAR TIRE & RUBBER COMPANY
 
By:                                                                           
 
Attest:
 
 
TITAN TIRE CORPORATION
 
By:                                                                           
Name:
Title:
 
 



 

[Signature Page to Purchase Agreement]
 
 


 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DEFINED TERMS
 
“Accounting Principles for Inventory Valuation” means the accounting principles
set forth on Schedule 4.2.
 
“Accounts Payable” means all of Goodyear’s and Affiliated Sellers’ trade
accounts payable to Third Parties (including all trade accounts payable with
respect to goods and services received by Goodyear and Affiliated Sellers but
for which invoices have not yet been received by Goodyear and Affiliated
Sellers.)
 
“Accounts Receivable” means all of Goodyear’s and Affiliated Sellers’ trade
accounts receivable and other rights to payment from Third Parties, including,
without limitation, customers and employees, and all security interests or
rights associated with such accounts and rights, all notes payable to Goodyear
and Affiliated Sellers and all security interests or rights associated therewith
and any claim, remedy or other right related to any of the foregoing, in each
case whenever accrued, including those that arise form the conduct of the EMEA
Business and relate to the period prior to the Closing Date.
 
“Action” means any action, suit, arbitration or proceeding by or before any
Governmental Authority including, without limitation, those of an administrative
rather than judicial nature.
 
“Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with the Person.
For purposes of this definition, “control” (including, but not limited to, the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.
 
“Affiliated Buyer” means each of the Affiliates of Buyer that purchases any
right, title or interest in any of the Transferred Assets or the Newco Shares,
and “Affiliated Buyers” means all such Affiliates collectively.
 
“Affiliated Seller” means each of the Affiliates of Goodyear other than Newco
that has any right, title or interest in any of the Transferred Assets or the
Newco Shares, and “Affiliated Sellers” means all such Affiliates collectively.
 
“Agreement” means this Purchase Agreement.
 
“Amiens Fabric Supply Agreement” means the agreement between Goodyear, Goodyear
Dunlop Tires Amiens Sud SAS (“Amiens Sud”), and _____________ (“Titan France”)
regarding the supply of fabric from Amiens Sud to Titan France.
 
“Amiens North Business” has the meaning set forth in Recital D(2).
 
“Amiens North Facility” has the meaning set forth in Recital D(2).
 

 
 
 
A-1

--------------------------------------------------------------------------------

 

“Ancillary Agreements” has the meaning set forth in Section 7.9.
 
“Antitrust Filings” has the meaning set forth in Section 7.2(a).
 
“Antitrust Law” means statutes, regulations, administrative and judicial
doctrines and other laws intended to effect, encourage or restrain competition.
 
“Assignment Agreement” has the meaning set forth in Section 12.2(g).
 
“Assignment and Bill of Sale” has the meaning set forth in Section 12.3(a).
 
“Assumed Liabilities” has the meaning set forth in Section 3.1.
 
“Assumption Agreement” has the meaning set forth in Section 12.2(h).
 
“Bailment Agreement (South Africa)” has the meaning set forth in Section
12.2(f).
 
“Bailment Agreement (Turkey)” has the meaning set forth in Section 12.2(f).
 
“Benefit Plans” has the meaning set forth in Section 2.3(f).
 
“Books and Records” has the meaning set forth in Section 2.2(c).
 
“Business Assets” means the Contributed Assets and the Transferred Assets.
 
“Business Day” means any day other than Saturday or Sunday on which commercial
banks are not required or authorized by law to close in the City of New York,
New York, USA.
 
“Business Employee” means the persons employed by Goodyear or its Affiliates
exclusively in connection with the conduct of the EMEA Business after the
completion of the redundancy plan relating to the consumer tire activity to be
carried-out at the Amiens North Facility; it being agreed that no employee of
any Goodyear affiliate in Turkey, Poland or South Africa, except for those three
(3) positions listed on Schedule 5.14(a), meet such definition and that there
will therefore, at Closing, exist no other Business Employee in such
jurisdictions.
 
“Business Liabilities” means the Contributed Liabilities and the Assumed
Liabilities.
 
“Buyer” has the meaning set forth in the Preamble.
 
“Buyer Material Adverse Change” means any effect, change, event or development
that is or would reasonably be likely to be materially adverse to the Buyer, or
the results of operations, prospects or financial condition of the Buyer, taken
as a whole, provided, however, none of the following, individually or in the
aggregate, shall be taken into account in determining if a “Buyer Material
Adverse Change” has occurred:
 
a.           any change (i) in the U.S. or global economy generally or the
capital, credit or financial markets generally affecting all companies in the
same industry, (ii) any change in national or international political conditions
or any instability caused by acts of terrorism affecting all companies in the
same
 

 
 
 
A-2

--------------------------------------------------------------------------------

 

industry, (iii) any change in applicable Law or general legal, tax or regulatory
requirements affecting all companies in the same industry, or (iv) any change
required by GAAP or other international accounting standards affecting all
companies in the same industry, except for such changes in (i) through (iv) that
disproportionately affect Buyer, taken as a whole, as compared to other
companies in the same industry; and
 
b.           any change caused by the announcement of the transaction; or any
effect, change, event or development relating to the announcement or performance
of this Agreement or any of the Related Agreements including, in each case, the
impact thereof on relationships with customers, suppliers or competitors.
 
“Buyer’s Representative” has the meaning set forth in Section 4.2(c).
 
“Buyer’s Territory” has the meaning set forth in Section 8.1(a).
 
“Cash” means all cash, time deposits, bank accounts (including, without
limitation, all collection accounts and any balances therein), certificates of
deposit, marketable securities, short-term investments and other cash
equivalents of Goodyear and any Affiliated Seller.
 
“Claim” has the meaning set forth in Section 14.3.
 
“Closing” means the closing of the transactions contemplated by this Agreement.
 
“Closing Date” has the meaning set forth in Section 12.1.
 
“Closing Combined Inventory Value” has the meaning set forth in Schedule 4.2.
 
“Closing Combined Inventory Value Statement” has the meaning set forth in
Section 4.2(b).
 
“Combined Inventory” has the meaning set forth in Section 4.2.
 
“Commercially Reasonable Manner” has the meaning set forth in Section 10.1(g).
 
“Competing Products” has the meaning set forth in Section 8.1(a).
 
“Confidentiality Agreement” means, collectively, the confidentiality agreement
dated as of January 28, 2009 between Goodyear and Buyer, the confidentiality
agreement dated as of October 14, 2009 between Goodyear Turkey and Buyer, and
the confidentiality agreement dated as of October  22, 2009 between Debica and
Buyer.
 
“Consequential Damages” means consequential, special or incidental damages
including, but not limited to, reduction in market value of the EMEA Business or
Business Assets, diminution in value, loss of profits, loss of business
opportunity or interruption of business losses.
 

 
 
 
A-3

--------------------------------------------------------------------------------

 

“Contracts” means all purchase orders, terms and conditions of sale, sales
orders, provider agreements, supply agreements, discount agreements, distributor
agreements and other agreements, contracts and commitments of any sort, written
or oral, including all supplements and amendments thereto.
 
“Contributed Assets” has the meaning set forth in Section 7.13(a).
 
“Contributed Liabilities” has the meaning set forth in Section 7.13(b).
 
“Contribution Agreement” has the meaning set forth in Section 11.2(i).
 
“Corresponding Schedule” means a schedule that is numbered, captioned or named
to correspond to the number, caption or name of the section of this Agreement
that refers to that schedule.
 
“Customer Contracts” has the meaning set forth in Section 2.2(a).
 
“Debica” means Tire Company Debica S.A., a stock company (spótka akeyjna) formed
under the laws of Poland.
 
“Distributors” has the meaning set forth in Section 7.3(a).
 
“EMEA Business” has the meaning set forth in Recital A.
 
“Environmental Controlling Party” has the meaning set forth in Section 10.1(e).
 
“Environmental Costs” has the meaning set forth in Section 10.1(g).
 
“Environmental Indemnification Efforts” has the meaning set forth in Section
10.2(e).
 
“Environmental Law(s)” has the meaning set forth in Section 10.1(g).
 
“Excluded Assets” has the meaning set forth in Section 2.3.
 
“Excluded Real Property” means those parcels at Amiens North that are identified
in Corresponding Schedule 5.15.
 
“Farm Tire Know How” means all trade secrets, methods, procedures, formulas,
compilations of data, processes, technical data and technical information
exclusively related to the EMEA Business that Goodyear or an Affiliate of
Goodyear owns or possesses, or which Goodyear has the right to possess upon
request without cost to Goodyear except copying and shipping costs, prior to or
at the time of the Closing.
 
“Farm Tires” has the meaning set forth in Recital A.
 
“Farm Tire Region” has the meaning set forth in Recital A.
 
“Farm Tire Supply Agreements” has the meaning set forth in Section 2.2(e).
 

 
 
 
A-4

--------------------------------------------------------------------------------

 

“Final Closing Inventory Value” has the meaning set forth in Section 4.2(c).
 
“French Business” has the meaning set forth in Recital D(2).
 
“French Business Contracts” means those Contracts used to operate the French
Business.
 
“French SPA ” has the meaning set forth in Recital D(2)(i).
 
“GDTF” has the meaning set forth in Recital D(2).
 
“Goodyear” has the meaning set forth in the Preamble.
 
“Goodyear Names and Marks” shall mean, collectively, the corporate name of
Goodyear or any of its Affiliates in any jurisdiction, or any trademark, trade
name, trade dress, logo, symbol, device, URL, service mark or copyright, whether
or not registered, including all common law rights, and registrations and
applications for registration thereof, including, but not limited to, all marks
registered in the United States Patent and Trademark Office, the Trademark
Offices of the States and Territories of the United States of America, and the
trademark offices of other nations throughout the world, and all rights therein
provided by multinational treaties or conventions, or any application or
registration therefore, owned, licensed or used by Goodyear or any of its
Affiliates, which includes, without limitation and in any form, the name
“Fulda”, the word “Goodyear” or the term “Goodyear (and winged foot design),”
the winged foot design, the blimp design or any other identification that
suggests, simulates or is confusing by similarity to any of any Goodyear’s or
its Affiliates’ identification.
 
“Goodyear Payable” means all amounts payable by Goodyear or any of its
Affiliates to Goodyear or any of its Affiliates.
 
“Goodyear Turkey” means Goodyear Lastikleri TAS, a joint stock company (anonim
sirket) formed under the laws of Turkey
 
“Goodyear’s Representative” has the meaning set forth in Section 4.2(c).
 
“Goodyear-Branded Farm Tires” has the meaning set forth in Section 7.3(a).
 
“Governmental Authority” means any federal, state or local, or any foreign
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal or arbitral or judicial body.
 
“Hazardous Substance” has the meaning set forth in Section 10.1(g).
 
“Indemnifiable Claim” has the meaning set forth in Section 14.4.
 
“Indemnified Party” has the meaning set forth in Section 14.4.
 
“Indemnifying Party” has the meaning set forth in Section 14.4.
 
“Indemnity Notice” has the meaning set forth in Section 14.4.
 

 
 
 
A-5

--------------------------------------------------------------------------------

 

“Intellectual Property” means Patents and Know-How, each as defined in the
Patent and Know-How License Agreement.
 
“Inventory” means (i) the French Business’ finished goods inventories of Farm
Tires and (ii) the Non-French Inventory.
 
“Key Employees” has the meaning set forth in Section 5.14(a).
 
“Knowledge” means the actual knowledge of the individuals set forth on Schedule
D after conducting a reasonably comprehensive investigation concerning the
existence of the fact or other matter.
 
“LAT Agreement” means the Purchase Agreement - LAT entered into between Goodyear
and Buyer on December 13, 2010.
 
“Law” means any law, rule, regulation, order or other requirement of or issued
by any Governmental Authority, in each case, as from time to time amended or
replaced.
 
“Licensed Products” has the meaning assigned to such term in the Trademark
License Agreements - EMEA.
 
“Lien” means any lien, mortgage, charge, pledge, security interest, restriction,
reservation or condition on transferability, easement, defect of title or other
claim, encroachment or other encumbrance of any nature whatsoever on any
property interest.
 
“Loss” means any loss, liability, expense, including Environmental Costs
(including, but not limited to, reasonable fees and expenses of outside
counsel), cost or damage, but shall not include Consequential Damages.
 
           “Material Adverse Change” means (a) any effect, change, event or
development that is a breach of any representation or warranty of Goodyear under
this Agreement that results in Losses, individually or in the aggregate with
other such breaches, equal to or in excess of Two Million Dollars ($2,000,000),
(b) net sales for the EMEA Business for the trailing twelve month period ending
on the last full month prior to the month that includes the Closing Date (the
“Measurement Year”) being less than ninety-five percent (95%) of net sales for
the EMEA Business for the trailing twelve month period ending immediately prior
to the beginning of the Measurement Year, as set forth in a certificate signed
on behalf of Goodyear certifying to the matters set forth herein; (c) capital
expenditures for the EMEA Business for calendar year 2011 being no less than
€846,000 (or a pro-rata amount of such required annual capital expenditure if
the Closing Date occurs during 2011); provided that Goodyear shall be permitted
to cure any shortfall in the required capital expenditure by making a cash
payment to Buyer in the amount of the shortfall, in which case such prior
shortfall shall not constitute a “Material Adverse Change”; or (d) any effect,
change, event or development that is or would reasonably be likely to be
materially adverse to the EMEA Business, taken as a whole, or the results of
operations or financial condition of the EMEA Business, taken as a whole,
provided, however, solely as to subsection (d) above, none of the following,
individually or in the aggregate, shall be taken into account in determining if
a “Material Adverse Change” has occurred:

 
 
 
A-6

--------------------------------------------------------------------------------

 

 
i.           any change (A) in the U.S. or global economy generally or the
capital, credit or financial markets generally affecting all companies in the
same industry, (B) any change in national or international political conditions
or any instability caused by acts of terrorism affecting all companies in the
same industry, (C) any change in applicable Law or general legal, tax or
regulatory requirements affecting all companies in the same industry, or (D) any
change required by GAAP or other international accounting standards affecting
all companies in the same industry, except for such changes in (A) through (D)
that disproportionately affect the EMEA Business, taken as a whole, as compared
to other companies in the same industry;
 
ii.           any change caused by the announcement of the transaction; or any
effect, change, event or development relating to the announcement or performance
of this Agreement or any of the Related Agreements including, in each case, the
impact thereof on relationships with customers, suppliers or competitors.
 
“Material Contracts” has the meaning set forth in Section 5.6(a).
 
“Molds, Equipment and Parts” has the meaning set forth in Section 2.2(f).
 
“Neutral Auditor” has the meaning set forth in Section 4.2(c).
 
“Newco” means a newly formed, wholly-owned, French Société par actions
simplifiée and subsidiary of GDTF to be formed prior to Closing for the purpose
of owning, at Closing, the French Business.
 
“Newco Shares” has the meaning set forth in Recital D2.
 
“Non-Competition Covenants” means the covenants set forth in Article 8.
 
“Non-French Inventory” has the meaning set forth in Section 2.2(b).
 
“Non-Transferable Assets” has the meaning set forth in Section 2.4(a).
 
“Party” means Buyer or Goodyear, and “Parties” means Buyer and Goodyear referred
to collectively.
 
“Patent Assignment Agreement” has the meaning set forth in Section 12.2(e).
 
“Permit” means all governmental approvals, permit filings, concessions,
authorizations, franchises, registrations and licenses required to conduct the
French Business and own the Business Assets and the shares of Newco.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, estate, trust, unincorporated organization,
governmental or quasi-governmental authority or body or other entity or
organization.
 

 
 
 
A-7

--------------------------------------------------------------------------------

 

“Poland Supply Agreement” has the meaning set forth in Section 12.2(b).
 
“Post-Closing Period” means the portion of the Split Tax Period beginning on the
day following the Closing Date.
 
“Pre-Closing Period” means the portion of the Split Tax Period ending on the
Closing Date.
 
“Preliminary Purchase Price” has the meaning set forth in Section 4.1.
 
“Prepaid Royalty” has the meaning set forth in Section 4.1.
 
“Proceeding” means an investigation, claim, suit or proceeding by or before any
court, arbitrator or Governmental Authority.
 
“Proprietary Rights” has the meaning set forth in Section 2.2(d).
 
“Purchase Price” has the meaning set forth in Section 4.1.
 
“Raw Materials” means all basic materials, excluding Works-In-Process, used in
the manufacture of Farm Tires in connection with the French Business.
 
“Real Property” has the meaning set forth in Section 5.15(a).
 
“Related Agreements” means the related agreements contemplated by this Agreement
that are attached to this Agreement as Exhibits or are required by Sections 12.2
and 12.3.
 
“Required Remedial Measures” has the meaning set forth in Section 10.1(g).
 
“Resolution Period” has the meaning set forth in Section 4.2(b).
 
“Restricted Period” has the meaning set forth in Section 8.1(a).
 
“Retained Liabilities” has the meaning set forth in Section 3.2.
 
“Retention Agreement” means any agreement between Goodyear and/or any Affiliated
Seller with an important or Key Employee pursuant to which such employee agrees
to continue to provide services to Goodyear and/or any Affiliated Seller for a
specified period of time that is in addition to any compensation provided to
such employee pursuant to any applicable annual salary or bonus program or under
any collective bargaining agreement.
 
“Shared Patent and Know-How License Agreement” has the meaning set forth in
Recital D(5).
 
“South Africa Supply Agreement” has the meaning set forth in Section 12.2(b)
 
“Spin-off” means the spin-off of the French Business by GDTF into Newco prior to
the Closing.
 

 
 
 
A-8

--------------------------------------------------------------------------------

 

“Split Tax Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.
 
“Subsidiary” means with respect to any Person, any other Person of which more
than 50% of the securities or other ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors (or other
Persons performing similar functions) of such other Person is directly or
indirectly owned or controlled by such Person.
 
“Supplemental Schedule” has the meaning set forth in Section 7.5.
 
“Target Closing Inventory Value” means U.S. $30,000,000 of Inventory and Work in
process plus U.S. $1,000,000 of Raw Materials which collectively is equivalent
to €22,794,000 (the “Euro Inventory Value”).  The Target Inventory Value will be
recalculated at Closing to be the product of the Euro Inventory Value multiplied
by the amount in U.S. dollars that would be received in exchange for €1.00
according to exchange rate published in the New York Times on the Closing Date.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Tax Code § 59A),
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.
 
“Tax Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any applicable Governmental Authority responsible for
the imposition of Taxes.
 
“Third Party” means any Person not a signatory to this Agreement.
 
“Third Party Claim” has the meaning set forth in Section 14.5.
 
“Threshold” has the meaning set forth in Section 14.3.
 
“Trademark License Agreements - EMEA” has the meaning set forth in Recital D(4).
 
“Trademark License Agreement (EMEA – Goodyear Brand)” has the meaning set forth
in Recital D(4).
 
“Trademark License Agreement (EMEA – Fulda Brand)” has the meaning set forth in
Recital D(4).
 

 
 
 
A-9

--------------------------------------------------------------------------------

 

“Transfer Taxes” has the meaning set forth in Section 7.8(a).
 
“Transferred Assets” has the meaning set forth in Section 2.2.
 
“Transferred Contracts” means the Customer Contracts and the French Business
Contracts.
 
“Transferred Know How” means all Farm Tire Know How resident in the French
Business.
 
“Transferred Patents” means the patent and patent applications identified on
Schedule 2.2(d).
 
“Turkey Supply Agreement” has the meaning set forth in Section 12.2(b).
 
“Unaudited Financials” has the meaning set forth in Section 5.4.
 
“Works-In-Process” means all in process inventory for Farm Tires of the French
Business.
 
 
A-10
 
 
 
 
 
 
 
 
